 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 
CONFORMED COPY 

 



[clecologo.jpg]

 
 
 
[thebankofnewyorklogo.jpg]
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of June 2, 2006
 
among
 
CLECO POWER LLC,
as Borrower
 
The Lenders Party Hereto
 
JPMORGAN CHASE BANK, N.A. and WESTLB AG, NEW YORK BRANCH,
as Syndication Agents
 
 
KEYBANK NATIONAL ASSOCIATION, UNION BANK OF CALIFORNIA, N.A.,
CALYON, NEW YORK BRANCH and COBANK, ACB,
as Documentation Agents
 
and
 
THE BANK OF NEW YORK,
as Administrative Agent
 
___________________________
 
BNY CAPITAL MARKETS, INC.
and
WESTLB AG, NEW YORK BRANCH,
as Co-Lead Arrangers
 
BNY CAPITAL MARKETS, INC.,
as Book Runner
 
Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
 



 



RSDOCS1\1320712.1




--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
         
Page
     
ARTICLE 1.    DEFINITIONS
 
1
SECTION 1.1
DEFINED TERMS
1
SECTION 1.2
CLASSIFICATION OF LOANS AND BORROWINGS
19
SECTION 1.3
TERMS GENERALLY
19
SECTION 1.4
ACCOUNTING TERMS; GAAP
19
SECTION 1.5
 
ROUNDING
19
ARTICLE 2.    THE CREDITS
 
20
SECTION 2.1
COMMITMENTS
20
SECTION 2.2
LOANS AND BORROWINGS
20
SECTION 2.3
REQUESTS FOR BORROWINGS
21
SECTION 2.4
FUNDING OF BORROWINGS
21
SECTION 2.5
TERMINATION, REDUCTION AND INCREASE OF COMMITMENTS
22
SECTION 2.6
REPAYMENT OF LOANS; EVIDENCE OF DEBT
23
SECTION 2.7
PREPAYMENT OF LOANS
24
SECTION 2.8
LETTERS OF CREDIT
25
SECTION 2.9
 
PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET OFFS
28
ARTICLE 3.    INTEREST, FEES, YIELD PROTECTION, ETC.
 
30
SECTION 3.1
INTEREST
30
SECTION 3.2
INTEREST ELECTIONS RELATING TO BORROWINGS
31
SECTION 3.3
FEES
32
SECTION 3.4
ALTERNATE RATE OF INTEREST
33
SECTION 3.5
INCREASED COSTS; ILLEGALITY
33
SECTION 3.6
BREAK FUNDING PAYMENTS
35
SECTION 3.7
TAXES
35
SECTION 3.8
MITIGATION OBLIGATIONS
 
37
ARTICLE 4.    REPRESENTATIONS AND WARRANTIES
 
37
SECTION 4.1
ORGANIZATION; POWERS
37
SECTION 4.2
AUTHORIZATION; ENFORCEABILITY
37
SECTION 4.3
GOVERNMENTAL APPROVALS; NO CONFLICTS
38
SECTION 4.4
FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE
38
SECTION 4.5
PROPERTIES
38
SECTION 4.6
LITIGATION AND ENVIRONMENTAL MATTERS
38
SECTION 4.7
COMPLIANCE WITH LAWS AND AGREEMENTS
40
SECTION 4.8
INVESTMENT AND HOLDING COMPANY STATUS
40
SECTION 4.9
TAXES
40
SECTION 4.10
ERISA
40
SECTION 4.11
DISCLOSURE
40
SECTION 4.12
SUBSIDIARIES
41
SECTION 4.13
FEDERAL RESERVE REGULATIONS, ETC.
 
41
ARTICLE 5.    CONDITIONS
 
41
SECTION 5.1
FIRST RESTATEMENT EFFECTIVE DATE
41
SECTION 5.2
EACH CREDIT EVENT
 
43
ARTICLE 6.    AFFIRMATIVE COVENANTS
 
44
SECTION 6.1
FINANCIAL STATEMENTS AND OTHER INFORMATION
44
SECTION 6.2
NOTICES OF MATERIAL EVENTS
44
SECTION 6.3
LEGAL EXISTENCE
46

 
 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
         
Page 
     
SECTION 6.4
TAXES
46
SECTION 6.5
INSURANCE
46
SECTION 6.6
PAYMENT OF INDEBTEDNESS AND PERFORMANCE OF OBLIGATIONS
46
SECTION 6.7
CONDITION OF PROPERTY
47
SECTION 6.8
OBSERVANCE OF LEGAL REQUIREMENTS
47
SECTION 6.9
INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS
47
SECTION 6.10
LICENSES, INTELLECTUAL PROPERTY
47
SECTION 6.11
FINANCIAL COVENANTS
47
SECTION 6.12
USE OF PROCEEDS
 
47
ARTICLE 7.    NEGATIVE COVENANTS
 
48
SECTION 7.1
LIENS
48
SECTION 7.2
MERGER, CONSOLIDATION, PURCHASE OR SALE OF ASSETS, ETC.
50
SECTION 7.3
LOANS, ADVANCES, ETC.
52
SECTION 7.4
AMENDMENTS, ETC. OF CERTAIN AGREEMENTS
 
52
ARTICLE 8.    EVENTS OF DEFAULT
 
52
ARTICLE 9.    THE ADMINISTRATIVE AGENT
 
55
ARTICLE 10.    MISCELLANEOUS
 
57
SECTION 10.1
NOTICES
57
SECTION 10.2
WAIVERS; AMENDMENTS
58
SECTION 10.3
EXPENSES; INDEMNITY; DAMAGE WAIVER
59
SECTION 10.4
SUCCESSORS AND ASSIGNS
60
SECTION 10.5
SURVIVAL
63
SECTION 10.6
COUNTERPARTS; INTEGRATION; EFFECTIVENESS
64
SECTION 10.7
SEVERABILITY
64
SECTION 10.8
RIGHT OF SET OFF
64
SECTION 10.9
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
64
SECTION 10.10
WAIVER OF JURY TRIAL
65
SECTION 10.11
HEADINGS
65
SECTION 10.12
INTEREST RATE LIMITATION
65
SECTION 10.13
ADVERTISEMENT
66
SECTION 10.14
USA PATRIOT ACT NOTICE
66
SECTION 10.15
TREATMENT OF CERTAIN INFORMATION
66
SECTION 10.16
SAVINGS CLAUSE
66


(ii)
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULES:
 
Schedule 2.1
List of Commitments
Schedule 4.6
Disclosed Matters
Schedule 4.12
List of Subsidiaries
Schedule 7.1
List of Existing Liens



EXHIBITS:


Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Opinion of Counsel to the Borrower
Exhibit C
Form of Credit Request
Exhibit D
Form of Note
Exhibit E
Form of Compliance Certificate
Exhibit F
Form of Increase Supplement
Exhibit G
Form of Departing Lender Letter




(iii)
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
FIRST AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 2, 2006, by and
among CLECO POWER LLC, the Lenders party hereto, JPMORGAN CHASE BANK, N.A. and
WESTLB AG, NEW YORK BRANCH, as syndication agents hereunder, KEYBANK NATIONAL
ASSOCIATION, UNION BANK OF CALIFORNIA, N.A CALYON, NEW YORK BRANCH and COBANK,
ACB, as documentation agents hereunder, and THE BANK OF NEW YORK, as
Administrative Agent for the Lenders hereunder.
 
RECITALS
 
A. Reference is made to the Credit Agreement, dated as of April 25, 2005, by and
among Cleco Power LLC, the lenders party thereto, JPMorgan Chase Bank, N.A. and
WestLB AG, New York Branch, as syndication agents, KeyBank National Association
and Union Bank of California, N.A., as documentation agents, and The Bank of New
York, as administrative agent (as amended prior to the First Restatement Date
(as defined below), the “Original Credit Agreement”).
 
B. On the First Restatement Date, the parties hereto desire to make certain
changes to the Original Credit Agreement by amending and restating the Original
Credit Agreement in its entirety as hereinafter set forth.
 
C. This Credit Agreement amends and restates in its entirety the Original Credit
Agreement. For convenience, this Credit Agreement is dated as of June 2, 2006
(the “First Restatement Date”), and references to certain matters relating to
the period prior thereto have been deleted.
 
The parties hereto agree as follows:
 
       ARTICLE 1.  
 
DEFINITIONS
 
Section 1.1  Defined Terms. As used in this Credit Agreement, the following
terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Accountants” means PricewaterhouseCoopers, L.L.P. or another registered public
accounting firm of recognized national standing.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.
 
“Administrative Agent” means BNY, in its capacity as administrative agent for
the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent, the Syndication Agents
and the Documentation Agents.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate.
 
“Applicable Margin” means, at all times from and after the First Restatement
Date and during the periods in which the applicable Pricing Level set forth
below is in effect: (i) with respect to Eurodollar Borrowings and the Letter of
Credit participation fee payable under Section 3.3(b)(i), the percentage set
forth in the following table under the heading “Eurodollar Margin and LC Fee”,
and (ii) with respect to facility fees payable under Section 3.3(a), the
percentage set forth in the following table under the heading “Facility Fee”:
 
Pricing Level
Eurodollar Margin
and LC Fee
 
Facility Fee
Pricing Level I
0.280%
0.070%
Pricing Level II
0.320%
0.080%
Pricing Level III
0.400%
0.100%
Pricing Level IV
0.525%
0.125%
Pricing Level V
0.700%
0.150%
Pricing Level VI
0.900%
0.200%



Changes in the Applicable Margin resulting from a change in the Pricing Level
shall become effective on the effective date of any change in the Senior Debt
Rating from S&P or Moody’s. Notwithstanding anything in clause (a) of this
definition to the contrary, in the event of a split in the Senior Debt Rating
from S&P and Moody’s that would otherwise result in the application of more than
one Pricing Level (had the provisions regarding the applicability of other
Pricing Levels contained in the definitions thereof not been given effect), then
the Applicable Margin shall be determined as follows: (i) in the event of a
split in the Senior Debt Rating from S&P and Moody’s by one rating level, then
the Applicable Margin shall be determined using the Pricing Level within which
the higher of the two rating categories would otherwise fall, and (ii) in the
event of a split in the Senior Debt Rating from S&P and Moody’s by more than one
rating level, then the Applicable Margin shall be determined using the Pricing
Level within which the next highest level above the lower of the two rating
categories would otherwise fall.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
-2-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
 
“Asset Sale” means any sale, transfer or other disposition by the Borrower or
any of the Subsidiaries to any Person of any property (including any Equity
Interests or other securities of another Person) of the Borrower or any of the
Subsidiaries, other than inventory or accounts receivables or other receivables
sold, transferred or otherwise disposed of in the ordinary course of business,
provided that, notwithstanding anything in this definition to the contrary, for
purposes of the Loan Documents, the term “Asset Sale” shall not include the
creation or granting of any Lien other than a conditional sale or other title
retention arrangement.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or in such other form as shall be acceptable to the
Administrative Agent.
 
“Availability Period” means the period from and including the First Restatement
Effective Date to but excluding the earlier of the Maturity Date and, if
different, the date of termination of the Commitments.
 
“BNY” means The Bank of New York.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Cleco Power LLC, a Louisiana limited liability company.
 
“Borrower Materials” has the meaning assigned to such term in Section 6.2.
 
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Calyon” means Calyon, New York Branch.
 
“Capital Lease Obligations” means with respect to any Person, obligations of
such Person with respect to leases which, in accordance with GAAP, are required
to be capitalized on the financial statements of such Person.
 
“Change in Control” means the occurrence of any of the following: (i) the
consummation of any transaction the result of which is that any “person” or
“group” (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as such term is defined in Rule 13d-3
under the Securities Exchange Act of 1934) of more than 50% of the total voting
power in the aggregate of all classes of the Voting Securities of the Parent
then outstanding or (ii) the occupation of a majority of the seats (other than
vacant seats) on the board of
 
-3-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
directors of the Parent by Persons who were neither nominated by the board of
directors of the Parent nor appointed by directors so nominated.
 
“Change in Law” means (i) the adoption of any law, rule or regulation after the
First Restatement Date, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
First Restatement Date or (iii) compliance by any Credit Party (or, for purposes
of Section 3.5(b), by any lending office of such Credit Party or by such Credit
Party’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the First Restatement Date.
 
“Chase” means JPMorgan Chase Bank, N.A.
 
“CoBank” means CoBank, ACB.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder in an
aggregate outstanding amount not exceeding the amount of such Lender’s
Commitment as set forth on Schedule 2.1 plus, the amount of any increase set
forth in each Increase Supplement executed and delivered by such Lender, the
Borrower and the Administrative Agent or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment in accordance
with Section 10.4(b), as applicable, as such Commitment may be adjusted from
time to time pursuant to Section 2.5 or pursuant to assignments by or to such
Lender pursuant to Section 10.4. The initial aggregate amount of the Commitments
on the First Restatement Date is $275,000,000.
 
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit E.
 
“Continuing Lender” means a Person that is a Lender hereunder on the First
Restatement Effective Date and that was a Lender under and as defined in the
Original Credit Agreement immediately prior to the First Restatement Effective
Date.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Corporate Officer” means with respect to the Borrower, the chairman of the
board, the president, any vice president, the chief executive officer, the chief
financial officer, the secretary, the treasurer, or the controller thereof.
 
“Credit Event” has the meaning assigned to such term in Section 5.2.
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
aggregate outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
 
“Credit Parties” means the Administrative Agent, the Issuing Bank and the
Lenders.
 
-4-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“Credit Request” means a Credit Request, substantially in the form of Exhibit C,
or in such other form as shall be acceptable to the Administrative Agent.
 
“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
 
“Departing Lender” means a Person that was a Lender under and as defined in the
Original Credit Agreement immediately prior to the First Restatement Effective
Date and that is not a Lender hereunder on the First Restatement Effective Date.
 
“Departing Lender Letter” means the letter, substantially in the form of Exhibit
G, pursuant to which a Departing Lender, the Administrative Agent and the
Borrower consent to (i) the exit of such Departing Lender from the Original
Credit Agreement and (ii) the termination of the Commitment (as defined in the
Original Credit Agreement) of such Departing Lender, in each case simultaneously
with the First Restatement Effective Date.
 
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 4.6.
 
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures (excluding any maturity as a result of an optional redemption by
the issuer thereof to the extent not prohibited by this Credit Agreement) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the unconditional sole option of the holder thereof (other than
solely for Equity Interests which do not constitute Disqualified Stock), in
whole or in part, on or prior to the date that is one year after the Maturity
Date. The term “Disqualified Stock” shall also include any options, warrants or
other rights that are convertible into Disqualified Stock or that are redeemable
at the option of the holder, or required to be redeemed, prior to the date that
is 180 days after the Maturity Date.
 
“Documentation Agents” means, collectively, KeyBank, UBOC, Calyon, New York
Branch and CoBank, in their capacities as documentation agents for the Lenders
hereunder.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“EBITDA” means, for any period, net income for such period of the Borrower and
the Subsidiaries, determined on a consolidated basis in accordance with GAAP,
plus, without duplication and to the extent deducted in determining such net
income, the sum of (i) Interest Expense for such period, (ii) provision for
income taxes for such period, (iii) the aggregate amount attributable to
depreciation and amortization for such period, and (iv) the aggregate amount of
items to the extent constituting extraordinary non-recurring or non-operating
charges or expenses during such period and minus, without duplication and to the
extent added in determining such net income for such period, the aggregate
amount of extraordinary, non-recurring and non-operating additions to income
during such period.
 
“Eligible Assignee” means any of the following: (i) commercial banks, finance
companies, insurance companies and other financial institutions and funds
(whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business; provided that any such entity shall be entitled, as of
the date such entity becomes a Lender, to receive payments under its Note
without deduction or
 
-5-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
withholding with respect to United States federal income tax, (ii) each of the
Lenders and (iii) any Affiliate or Approved Fund of a Lender.
 
“Eligible SPC” means a special purpose corporation that (i) is organized under
the laws of the United States or any state thereof, (ii) is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and (iii) issues (or the parent of which issues) commercial paper
rated at least A-1 or the equivalent thereof by Standard & Poor’s Ratings
Services, a division of The McGraw Hill Companies or at least P-1 or the
equivalent thereof by from Moody’s Investors Service, Inc.
 
“Employee Stock Ownership Plan” means The Cleco Power LLC 401(k) Savings and
Investment Plan.
 
“environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.
 
“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any Person for
damages, injunctive or equitable relief, personal injury (including sickness,
disease or death), Remedial Action costs, tangible or intangible property
damage, natural resource damages, nuisance, pollution, any adverse effect on the
environment caused by any Hazardous Material, or for fines, penalties or
restrictions, resulting from or based upon (i) the existence, or the
continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases), (ii) exposure to any Hazardous Material,
(iii) the presence, use, handling, transportation, storage, treatment or
disposal of any Hazardous Material or (iv) the violation or alleged violation of
any Environmental Law or Environmental Permit.
 
“Environmental Law” means any and all applicable present and future treaties,
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the presence, management,
Release or threatened Release of any Hazardous Material or to health and safety
matters.
 
“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.
 
“Equity Interest” means (i) shares of corporate stock, partnership interests,
membership interests, and any other interest that confers on a Person the right
to receive a share of the profits and losses of, or distribution of assets of,
the issuing Person, and (ii) all warrants, options or other rights to acquire
any Equity Interest set forth in clause (i) of this defined term.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
-6-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(a) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (v) the receipt by the Borrower, any Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article 8.
 
“Evergreen Letter of Credit” means any Letter of Credit that, by its terms,
provides that it shall be automatically renewed or extended for a stated period
of time at the end of its then scheduled expiry date unless the Issuing Bank
notifies the beneficiary thereof prior to such expiry date that the Issuing Bank
elects not to renew or extend such Letter of Credit.
 
“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (i) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Effective
Rate for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by it.
 
“FERC” means the Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the functions thereof.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Financial Statements” has the meaning assigned to such term in Section 4.4(a).
 
“Finsub” shall mean a bankruptcy-remote entity that is a wholly-owned Subsidiary
of the Borrower organized solely for the purpose of engaging in the Storm
Recovery Program and activities related thereto.
 
-7-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“First Restatement Date” has the meaning assigned to such term in Recital C.
 
“First Restatement Effective Date” has the meaning assigned to such term in
Section 5.1.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
consistently applied.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, commission, exchange, association, board, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
 
“Granting Lender” has the meaning assigned to such term in Section 10.4(g).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guaranteed” has a meaning correlative thereto. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guarantee) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith, provided, however,
the amount of any Guarantee of a Person in respect of any agreement by any other
Person to purchase electricity, gas or fuel from a counterparty shall be deemed
to be the maximum reasonably anticipated liability of such other Person, as
determined in good faith by such Person, net of any obligation or liability of
such counterparty to purchase electricity, gas or fuel from such other Person,
provided further that the obligations of such other Person to so purchase
electricity, gas or fuel from such counterparty shall be terminable at the
election of such other Person in the event of a default by such counterparty in
its obligations to so purchase electricity, gas or fuel for such other Person.
 
-8-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Increase Supplement” means an increase supplement in the form of Exhibit F.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.5(d).
 
“Indebtedness” means as to any Person, at a particular time, all items which
constitute, without duplication, (i) indebtedness for borrowed money or the
deferred purchase price of property (excluding trade payables incurred in the
ordinary course of business and excluding any such obligations payable solely
through the issuance of Equity Interests (other than the Disqualified Stock and
Equity Interests convertible into Disqualified Stock)), (ii) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (iii) obligations
with respect to any conditional sale or title retention agreement, (iv)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder to the extent such Person shall
not have reimbursed the issuer in respect of the issuer’s payment of such
drafts, (v) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof (other than carriers’, warehousemen’s, mechanics’,
repairmen’s or other like non consensual statutory Liens arising in the ordinary
course of business; provided that the amount of such liabilities included for
purposes of this definition will be the amount equal to the lesser of the fair
market value of such property and the amount of the liabilities so secured),
(vi) liabilities in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of any
shares of equity securities or any option, warrant or other right to acquire any
shares of equity securities, (vii) obligations under Capital Lease Obligations,
(viii) indebtedness in respect of Disqualified Stock valued at the greater of
its voluntary or involuntary maximum fixed repurchase price plus accrued
dividends and (ix) Guarantees of such Person in respect of Indebtedness of
others. Regardless of whether or not the Storm Recovery Bonds or other
obligations of the Borrower or any Subsidiary (including Finsub) in respect of
the Storm Recovery Program constitutes Indebtedness under GAAP, the Indebtedness
and other liabilities of Finsub in respect of the Storm Recovery Bonds and any
credit enhancement with respect thereto shall be taken into account in
calculating Indebtedness.
 
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
 
“Indenture” means the Indenture, dated as of October 1, 1988, between the
Borrower and The Bank of New York, as trustee.
 
“Information” has the meaning assigned to such term in Section 10.15.
 
“Integrated Resources Plan” means the portions of the Utility’s strategic
integrated resources plan which involves replacing, repowering or adding
electric power generation, transmission or distribution facilities to meet the
measured and forecasted demand and consumption requirements of its customers,
including the acquisition, construction or improvement of generation facilities
and fuel conversion repowering projects for existing generation facilities to
diversify fuel sources, with any project undertaken to implement the foregoing
being subject to regulation by the LPSC by prior issuance of a certificate of
public convenience and necessity or in a ratemaking proceeding, prudence review
or a combination thereof.
 
-9-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“Intellectual Property” means all copyrights, trademarks, servicemarks, patents,
trade names and service names.
 
“Inter-Affiliate Policies Agreement” means the Inter-Affiliate Policies and the
Inter-Affiliate Procedures of Cleco Corporation, each dated as of April 11,
2005.
 
“Interest Coverage Ratio” means as of any fiscal quarter end, the ratio of (i)
EBITDA for the period of the four consecutive fiscal quarters ending thereon to
(ii) Interest Expense for such period.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.2.
 
“Interest Expense” means for any period, the interest expense, both expensed and
capitalized (including the interest component in respect of Capital Lease
Obligations), of the Borrower and its Subsidiaries during such period,
determined on a consolidated basis in accordance with GAAP. Regardless of
whether or not the Storm Recovery Bonds or other obligations of the Borrower or
any Subsidiary (including Finsub) in respect of the Storm Recovery Program
constitutes Indebtedness under GAAP, the Indebtedness and other liabilities of
Finsub in respect of the Storm Recovery Bonds and any credit enhancement with
respect thereto shall be taken into account in calculating Interest Expense.
 
“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December, (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Eurodollar Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (iii) with respect to all Loans,
the Maturity Date.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Issuing Bank” means BNY, in its capacity as issuer of Letters of Credit.
 
“KeyBank” means KeyBank National Association.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
-10-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“LC Exposure” means, at any time, (i) with respect to all of the Lenders, the
sum, without duplication, of (x) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (y) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and (ii) with respect to each Lender, its Applicable Percentage of
the amount determined under clause (i).
 
“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption an
Increase Supplement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
 
“Letter of Credit” means any standby letter of credit (and any successive
renewals thereof) issued pursuant to this Credit Agreement, and including any
Letters of Credit (under and as defined in the Original Credit Agreement) which
remain outstanding on the First Restatement Effective Date.
 
“Letter of Credit Commitment” means, with respect to the Issuing Bank, the
commitment of the Issuing Bank to issue Letters of Credit hereunder. The amount
of the Issuing Bank’s Letter of Credit Commitment is $100,000,000. 
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Dow Jones Markets Telerate Page 3750 (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate does
not appear on the Dow Jones Markets Telerate Page 3750 (or on any such successor
or substitute page, or any successor to or substitute for such Service) at such
time for any reason, then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate of interest per annum, as
reported by BNY to the Administrative Agent, quoted by BNY to leading banks in
the interbank eurodollar market as the rate at which BNY is offering Dollar
deposits in an amount equal approximately to the Eurodollar Loan of BNY to which
such Interest Period shall apply for a period equal to such Interest Period, as
quoted at approximately 11:00 a.m. two Business Days prior to the first day of
such Interest Period.
 
“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
 
“Loan” means a loan referred to in Section 2.1(a) and made pursuant to Section
2.4.
 
“Loan Documents” means this Credit Agreement, the Notes and the documentation in
respect of each Letter of Credit.
 
“LPSC” means the Louisiana Public Service Commission or any Governmental
Authority succeeding to the functions thereof.
 
-11-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“LPSC Order” means, collectively, (i) that certain Special Order No. 11-2005
dated March 15, 2005, issued by the LPSC with respect to Docket No. S-28529 and
(ii) that certain Order No. U-28765-A dated May 12, 2006, issued by the LPSC to
the Borrower with respect to Docket No. U-28765, and any renewal or replacement
order thereof, together with any supplemental order thereto, authorizing the
Borrower to issue notes or drafts maturing not more than five year after the
date of issue or renewal thereof or assumption of liability thereon in an
aggregate principal amount not in excess of $275,000,000.
 
“Margin Stock” has the meaning assigned to such term in Regulation U.
 
“Material Adverse Change” means a material adverse change in (i) the financial
condition, operations, business, prospects or property of (a) the Borrower or
(b) the Borrower and the Subsidiaries, taken as a whole, (ii) the ability of the
Borrower to perform its obligations under the Loan Documents or (iii) the
ability of the Credit Parties to enforce their rights and remedies under the
Loan Documents.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, operations, business, prospects or property of (a) the Borrower or
(b) the Borrower and the Subsidiaries, taken as a whole, (ii) the ability of the
Borrower to perform its obligations under the Loan Documents or (iii) the
ability of the Credit Parties to enforce their rights and remedies under the
Loan Documents.
 
“Material Obligations” means as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) or operating leases of any one or more of
the Borrower or any Subsidiary or, in the case of the Borrower only, any
Guarantee, in an aggregate principal amount exceeding $20,000,000. For purposes
of determining Material Obligations, the “principal amount” of Indebtedness,
operating leases or Guarantees at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary,
as applicable, would be required to pay if such Indebtedness, operating leases
or Guarantees became due and payable on such day.
 
“Material Total Assets” means as of any date of determination, the total assets
of the Borrower and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP.
 
“Maturity Date” means June 2, 2011.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“New Lender” has the meaning assigned to such term in Section 2.5(d).
 
“Notes” means, with respect to each Lender, a promissory note evidencing such
Lender’s Loans payable to the order of such Lender (or, if required by such
Lender, to such Lender and its registered assigns) substantially in the form of
Exhibit D.
 
“Original Credit Agreement” has the meaning assigned to such term in Recital A.
 
-12-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents.
 
“Parent” means Cleco Corporation, a Louisiana corporation.
 
“Participant” has the meaning assigned to such term in Section 10.4(d).
 
“Patriot Act” has the meaning assigned to such term in Section 10.15.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Permitted Encumbrances” means:
 
(a)  Liens imposed by law for taxes, assessments or similar charges incurred in
the ordinary course of business that are not yet due or are being contested in
compliance with Section 6.4, provided that enforcement of such Liens is stayed
pending such contest;
 
(b)  landlords’, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not which are not delinquent or
are being contested in compliance with Section 6.6, provided that enforcement of
such Liens is stayed pending such contest;
 
(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (but not ERISA);
 
(d)  pledges and deposits to secure the performance of bids, trade contracts
(other than contracts for the payment of money), leases, purchase agreements to
the extent that the related purchase is permitted by Section 7.3, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;
 
(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article 8;
 
(f)  easements, zoning restrictions, rights of way, rights of way, minor
defects, irregularities and other similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and the Subsidiaries, as the case may be;
 
(g)  Liens in favor of a financial institution encumbering deposits (including
the right of set-off) held by such financial institution in the ordinary course
of its commercial business and which are within the general parameters customary
in the banking industry; and
 
(h)  Liens on Margin Stock to the extent that a prohibition on such Liens would
violate Regulation U;
 
-13-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(i)  leases or subleases granted to others that do not materially interfere with
the ordinary conduct of business of the Borrower and the Subsidiaries;
 
(j)  licenses of Intellectual Property granted by the Borrower or any Subsidiary
in the ordinary course of business and not materially interfering with the
ordinary conduct of the business of the Borrower and the Subsidiaries; and
 
(k)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
 
“Platform” has the meaning assigned to such term in Section 6.2.
 
“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV, Pricing Level V or Pricing Level VI, as the context may
require.
 
“Pricing Level I” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is A- or higher by S&P or A3 or
higher by Moody’s.
 
“Pricing Level II” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB+ or higher by S&P or Baa1 or
higher by Moody’s and (iii) Pricing Level I does not apply.
 
“Pricing Level III” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB or higher by S&P or Baa2 or
higher by Moody’s and (iii) Pricing Levels I and II do not apply.
 
“Pricing Level IV” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB- or higher by S&P or Baa3 or
higher by Moody’s and (iii) Pricing Levels I, II and III do not apply.
 
“Pricing Level V” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is (x) BB+ or higher by S&P and Baa3
or higher by Moody’s or (y) BBB- or higher by S&P and Ba1 or higher by Moody’s
and (iii) Pricing Levels I, II, III and IV do not apply.
 
“Pricing Level VI” means any time when none of Pricing Levels I, II, III, IV and
V is applicable.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNY as its prime commercial lending rate at its principal office in
New York City; each change in the Prime Rate being effective from and including
the date such change is publicly
 
 
-14-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
announced as being effective. The Prime Rate is not intended to be lowest rate
of interest charged by BNY in connection with extensions of credit to borrowers.
 
“Properties” has the meaning assigned to such term in Section 4.6.
 
“Public Lender” has the meaning assigned to such term in Section 6.2.
 
“Register” has the meaning assigned to such term in Section 10.4(c).
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, (i) or
(ii) above.
 
“Required Deposit Amount” means in the event that as a result of the deposit of
cash collateral with the Administrative Agent pursuant to Section 2.8(i) the
Borrower (i) is not required to grant a security interest in such cash
collateral to any other Person, an amount equal to the LC Exposure on the date
on which cash collateral is required to be deposited, or (ii) is required to
grant a security interest in such cash collateral to any other Person, an amount
equal to the LC Exposure on the date on which cash collateral is required to be
deposited multiplied by a fraction, the numerator of which is the sum of the LC
Exposure plus the principal amount of all other obligations to be secured by
such cash collateral and the denominator of which is the amount of such LC
Exposure.
 
“Required Lenders” means, at any time, Lenders having unused Commitments, LC
Exposure and outstanding Loans representing at least 51% of the sum of the
unused Commitments, LC Exposure and outstanding Loans of all Lenders.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, or any successor thereto.
 
-15-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.
 
“Senior Debt Rating” means at any date, the credit rating identified by S&P or
Moody’s as the credit rating which (i) it has assigned to long term unsecured
senior debt of the Borrower or (ii) would assign to long term unsecured senior
debt of the Borrower were the Borrower to issue or have outstanding any long
term unsecured senior debt on such date. If either (but not both) Moody’s or S&P
shall cease to be in the business of rating corporate debt obligations, the
Pricing Levels shall be determined on the basis of the ratings provided by the
other rating agency.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages, if any, (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which member banks of the United States
Federal Reserve System in New York City with deposits exceeding $250,000,000)
are subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D). Such reserve percentages shall include those
imposed pursuant to Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Storm Recovery Act” means the Louisiana Electric Utility Storm Recovery
Securitization Act.
 
“Storm Recovery Activity” means any activity or activities by or on behalf of
the Borrower in connection with the restoration of service associated with
electric power outages affecting the Borrower’s customers as the result of a
storm or storms, including mobilization, staging, and construction,
reconstruction, replacement, or repair of electric generation, transmission, or
distribution facilities.
 
“Storm Recovery Asset Sale” means any sale, transfer or other disposition by the
Borrower to Finsub of Storm Recovery Property pursuant to a Storm Recovery
Financing Order.
 
“Storm Recovery Bonds” means bonds, debentures, notes, certificates of
participation, certificates of ownership, or other evidences of Indebtedness or
ownership that are issued by Finsub pursuant to an indenture, contract, or other
agreement pursuant to a Storm Recovery Financing Order, the proceeds of which
are used directly or indirectly to provide, recover, finance, or refinance
LPSC-approved Storm Recovery Costs, Storm Recovery Financing Costs and costs to
replenish or fund a Storm Recovery Reserve to such level as the LPSC may
authorize in the applicable Storm Recovery Financing Order, and which are
secured by or payable from Storm Recovery Property.
 
“Storm Recovery Charges” means the amounts authorized by the LPSC to recover,
finance or refinance Storm Recovery Costs, Storm Recovery Financing Costs, and
costs to replenish or fund a Storm Recovery Reserve to such level as the LPSC
may authorize in a Storm Recovery Financing Order.
 
“Storm Recovery Costs” means, as approved by the LPSC, costs incurred or to be
incurred by the Borrower in undertaking a Storm Recovery Activity.
 
-16-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“Storm Recovery Financing Costs” means, collectively, (i) interest and
acquisition, defeasance, or redemption premiums that are payable on Storm
Recovery Bonds, (ii) any payment required under an ancillary agreement and any
amount required to fund or replenish reserve or other accounts established under
the terms of any indenture, ancillary agreement, or other financing documents
pertaining to Storm Recovery Bonds, (iii) any other cost related to issuing,
supporting, repaying, and servicing Storm Recovery Bonds, including servicing
fees, accounting and auditing fees, trustee fees, legal fees, consulting fees,
administrative fees, placement and underwriting fees, capitalized interest,
rating agency fees, stock exchange listing and compliance fees, and filing fees,
including costs related to obtaining the Storm Recovery Financing Order; (iv)
any income taxes and license fees imposed on the revenues generated from the
collection of Storm Recovery Charges or otherwise resulting from the collection
of Storm Recovery Charges, in any such case whether paid, payable, or accrued,
and (v) any state and local taxes, franchise, gross receipts, and other taxes or
similar charges including but not limited to regulatory assessment fees, in any
such case whether paid, payable, or accrued.
 
“Storm Recovery Financing Order” means an order of the LPSC which allows for (i)
the issuance by Finsub of Storm Recovery Bonds, (ii) the imposition, collection,
and periodic adjustments of Storm Recovery Charges by the Borrower, (iii) the
creation of Storm Recovery Property, (iv) the sale, assignment, or transfer of
Storm Recovery Property by the Borrower to Finsub.
 
“Storm Recovery Program” means the sale of, or transfer of interests in, Storm
Recovery Property by the Borrower to Finsub in exchange for consideration equal
to the fair market value of such Storm Recovery Property (i.e., a “true sale)
and the issuance of Storm Recovery Bonds by Finsub.
 
“Storm Recovery Program Documentation” means all written agreements that may
from time to time be entered into by the Borrower and/or Finsub in connection
with any Storm Recovery Program.
 
“Storm Recovery Property” means the contract right constituting incorporeal
movable property newly created pursuant to the Storm Recovery Act which may
consist of any of (i) all rights and interests of the Borrower or Finsub under a
Storm Recovery Financing Order, including the right to impose, bill, charge,
collect, and receive Storm Recovery Charges authorized in such Storm Recovery
Financing Order and to obtain periodic adjustments to such charges as may be
provided in such Storm Recovery Financing Order, (ii) all revenues, collections,
claims, rights to payments, payments, money, or proceeds arising from the rights
and interests specified in clause (i) above, regardless of whether such
revenues, collections, claims, rights to payment, payments, money, or proceeds
are imposed, billed, received, collected, or maintained together with or
commingled with other revenues, collections, rights to payment, payments, money,
or proceeds.
 
“Storm Recovery Reserve” means a storm reserve or such other similar reserve
established by the Borrower pursuant to order or rule of the LPSC.
 
“subsidiary” means, as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, either (i) in
respect of a corporation, owns or controls more than 50% of the outstanding
Equity Interests having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (ii) in respect of an association, partnership, joint venture or
other business entity, is entitled to share in more than 50% of
 
-17-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
the profits and losses, however determined. Unless the context otherwise
requires, references to a Subsidiary shall be deemed to be references to a
Subsidiary of the Borrower.
 
“Syndication Agents” means, collectively, Chase and WestLB, in their capacities
as syndication agents for the Lenders hereunder.
 
“Tax” means any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature, and whatever called, by a Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.
 
“Tax on the Overall Net Income” means, as to any Person, a Tax imposed by the
jurisdiction in which that Person’s principal office (and/or, in the case of a
Lender, its lending office in the United States of America designated in its
Administrative Questionnaire or such other office as such Lender may designate
in writing to the Administrative Agent and the Borrower) is located, or by any
political subdivision or taxing authority thereof, or in which that Person is
deemed to be doing business, on all or part of the net income, profits or gains
of that Person (whether worldwide, or only insofar as such income, profits or
gains are considered to arise in or to relate to a particular jurisdiction, or
otherwise).
 
“Total Capitalization” means, at any time, the difference between (i) the sum of
each of the following at such time with respect to the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP: (a)
preferred Equity Interests (less deferred compensation relating to unallocated
convertible preferred Equity Interests held by the Employee Stock Ownership
Plan), plus (b) common Equity Interests and any premium on Equity Interests
thereon (as such term is used in the Financial Statements), excluding
accumulated other comprehensive income or loss, plus (c) retained earnings, plus
(d) Total Indebtedness, and (ii) treasury stock at such time of the Borrower and
the Subsidiaries, determined on a consolidated basis in accordance with GAAP.
 
“Total Indebtedness” means at any time, all Indebtedness (net of unamortized
premium and discount (as such term is used in the Financial Statements)) at such
time of the Borrower and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP. Regardless of whether or not the Storm Recovery Bonds or
other obligations of the Borrower or any Subsidiary (including Finsub) in
respect of the Storm Recovery Program constitutes Indebtedness under GAAP, the
Indebtedness and other liabilities of Finsub in respect of the Storm Recovery
Bonds and any credit enhancement with respect thereto shall be taken into
account in calculating Total Indebtedness.
 
“Transactions” means (i) the execution, delivery and performance by the Borrower
of each Loan Document to which it is a party, (ii) the borrowing of the Loans
and the issuance of the Letters of Credit, and (iii) the use of the proceeds of
the Loans and the Letters of Credit.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (i) the Adjusted LIBO Rate or (ii) the Alternate Base
Rate.
 
“UBOC” means Union Bank of California, N.A
 
“Utility Mortgage” means the Indenture of Mortgage, dated as of July 1, 1950,
made by the Utility to Bank One Trust Company, NA, as Trustee.
 
-18-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
“Voting Security” means a security which ordinarily has voting power for the
election of the board of directors (or other governing body), whether at all
times or only so long as no senior class of Equity Interests has such voting
power by reason of any contingency.
 
“WestLB” means WestLB AG, New York Branch.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2  Classification of Loans and Borrowings. For purposes of this Credit
Agreement, (i) Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”) and (ii) Borrowings may also be classified and referred to by
Type (e.g., a “Eurodollar Borrowing”).
 
Section 1.3  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (ii) any definition of or reference to any
law shall be construed as referring to such law as from time to time amended and
any successor thereto and the rules and regulations promulgated from time to
time thereunder, (iii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iv) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Credit Agreement in its entirety and not to any particular provision
hereof, (v) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Credit Agreement, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
Section 1.4  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, as used in the Loan Documents and in any certificate, opinion or other
document made or delivered pursuant thereto, accounting terms not defined in
Section 1.1, and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP. If at
any time any change in GAAP would affect the computation of any financial
requirement set forth in this Credit Agreement, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such requirement
to reflect such change in GAAP (subject to the approval of the Required
Lenders), provided that, until so amended, (i) such requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Credit Parties financial statements and other
documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such
requirement made before and after giving effect to such change in GAAP. Except
as otherwise expressly provided herein, the computation of financial ratios and
requirements set forth in this Credit Agreement shall be consistent with the
Borrower’s financial statements required to be delivered hereunder.
 
Section 1.5  Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other
 
-19-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
 ARTICLE 2. 
 
THE CREDITS
 
Section 2.1  Commitments.
 
(a)  Subject to the terms and conditions hereof, each Lender agrees to make
Loans to the Borrower in dollars from time to time during the Availability
Period in an aggregate principal amount that will not result in such Lender’s
Credit Exposure exceeding such Lender’s Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Loans.
 
(b)  On the First Restatement Effective Date and subject to the terms and
conditions hereof:
 
(i)  each Continuing Lender whose Commitment is higher or lower than its
Commitment (under and as defined in the Original Credit Agreement) shall be
deemed to have entered into a master assignment and assumption, in form and
substance substantially similar to Exhibit A, pursuant to which each such
Continuing Lender shall have assigned to or assumed from each other such
Continuing Lender a portion of the Commitment, Loans and LC Exposure of each
such Continuing Lender such that the outstanding Loans and LC Exposure of each
Lender immediately after First Restatement Effective Date reflect
proportionately the Commitments as set forth on Schedule 2.1; and
 
(ii)  in connection with such assignment, each such Continuing Lender shall pay
to the Administrative Agent, for the account of each such other Lender, such
amount as shall be necessary to reflect the assignment to it of Loans, and in
connection with such master assignment each such Continuing Lender may treat the
assignment of Eurodollar Borrowings as a prepayment of such Eurodollar
Borrowings for purposes of Section 3.6.
 
Section 2.2  Loans and Borrowings.
 
(a)  Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several, and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
 
(b)  Subject to Section 3.4, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans, as applicable, in each case as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan, provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Credit Agreement.
 
-20-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(c)  At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or in an aggregate amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.8(e). Borrowings of more than one Type may be outstanding at the same time,
provided that there shall not at any time be more than a total of five
Eurodollar Borrowings outstanding.
 
(d)  Notwithstanding any other provision of this Credit Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
Section 2.3  Requests for Borrowings.
 
(a)  To request a Borrowing, the Borrower shall deliver a Credit Request to the
Administrative Agent by hand or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the
Administrative Agent) or notify the Administrative Agent by telephone, in each
case to be promptly confirmed by the delivery to the Administrative Agent of a
signed Credit Request (i) in the case of a Eurodollar Borrowing, not later than
11:30 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 11:30
a.m., New York City time, on the date of the proposed Borrowing. Each such
Credit Request (including each such telephonic request) shall be irrevocable and
shall specify the following information in compliance with Section 2.2:
 
(i)  the aggregate amount of the requested Borrowing;
 
(ii)  the date of such Borrowing, which shall be a Business Day;
 
(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4.
 
(b)  If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Credit Request in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
Section 2.4  Funding of Borrowings.
 
-21-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(a)  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. Subject to Section
5.2, the Administrative Agent will make such Loans available to the Borrower by
promptly crediting or otherwise transferring the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent
and designated by the Borrower in the applicable Credit Request, provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.8(e) shall be remitted by the Administrative Agent to the Issuing
Bank.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.4(a) or Section 2.8(e) and may, in
reliance upon such assumption, make available to the Borrower or the Issuing
Bank, as applicable, a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower or the Issuing Bank, as applicable, to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
that would be otherwise applicable to such Borrowing. Such payment by the
Borrower, however, shall be without prejudice to its rights against such Lender.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.
 
Section 2.5  Termination, Reduction and Increase of Commitments.
 
(a)  Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
 
(b)  The Borrower may at any time terminate, or from time to time reduce, the
Commitments, provided that (i) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment or repayment of
the Loans in accordance with Section 2.7, the sum of the Credit Exposures would
exceed the total Commitments, (ii) each such reduction of the Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (iii) any reduction of the Commitments to an amount below the LC
Commitment shall be automatically reduce the LC Commitment on a dollar for
dollar basis.
 
(c)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Each reduction, and any termination, of the
 
-22-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
Commitments shall be permanent and each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.
 
(d)  The Borrower may at any time and from time to time prior to the Maturity
Date, at its sole cost, expense and effort, request any one or more of the
Lenders to increase its Commitment (the decision to increase the Commitment of a
Lender to be within the sole and absolute discretion of such Lender), or any
other Person reasonably satisfactory to the Administrative Agent and the Issuing
Bank to provide a new Commitment, by submitting to the Administrative Agent and
the Issuing Bank an Increase Supplement duly executed by the Borrower and each
such Lender or other Person, as the case may be. If such Increase Supplement is
in all respects reasonably satisfactory to the Administrative Agent and the
Issuing Bank, the Administrative Agent shall execute such Increase Supplement
and the Administrative Agent shall deliver a copy thereof to the Borrower and
each such Lender or other Person, as the case may be. Upon execution and
delivery of such Increase Supplement by the Administrative Agent and the Issuing
Bank, (x) in the case of each such Lender (an “Increasing Lender”), its
Commitment shall be increased to the amount set forth in such Increase
Supplement, (y) in the case of each such other Person (a “New Lender”), such New
Lender shall become a party hereto and have the rights and obligations of a
Lender under the Loan Documents and its Commitment shall be as set forth in such
Increase Supplement; provided that:
 
(i)  immediately after giving effect thereto, the sum of all increases in the
aggregate Commitments made pursuant to this Section 2.5(d) shall not exceed
$25,000,000;
 
(ii)  each such increase of the aggregate Commitments shall be in an amount not
less than $10,000,000 or such amount plus an integral multiple of $1,000,000;
 
(iii)  if Loans would be outstanding immediately after giving effect to any such
increase, then simultaneously with such increase (1) each such Increasing
Lender, each New Lender and each other Lender shall be deemed to have entered
into a master assignment and assumption, in form and substance substantially
similar to Exhibit A, pursuant to which each such other Lender shall have
assigned to each such Increasing Lender and each such New Lender a portion of
its Commitment, Loans and LC Exposure necessary to reflect proportionately the
Commitments as adjusted in accordance with this subsection (d), and (2) in
connection with such assignment, each such Increasing Lender and each such New
Lender shall pay to the Administrative Agent, for the account of each such other
Lender, such amount as shall be necessary to reflect the assignment to it of
Loans, and in connection with such master assignment each such other Lender may
treat the assignment of Eurodollar Borrowings as a prepayment of such Eurodollar
Borrowings for purposes of Section 3.6;
 
(iv)  each such other Person shall have delivered to the Administrative Agent
and the Borrower all forms, if any, that are required to be delivered by such
other Person pursuant to Section 3.7; and
 
(v)  the Borrower shall have delivered to the Administrative Agent with
sufficient copies for each Lender a certificate of a Financial Officer
demonstrating pro forma compliance with the terms of this Credit Agreement
through the Maturity Date and the Administrative Agent shall have received such
certificates and other items as it shall reasonably request in connection with
such increase.
 
Section 2.6  Repayment of Loans; Evidence of Debt.
 
-23-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(a)  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the debt of the Borrower to such Lender resulting from
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)  The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall, to the extent not inconsistent with any entries made
in the Notes, be prima facie evidence of the existence and amounts of the
obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Credit Agreement.
 
(e)  The Loans made by each Lender shall be evidenced by a Note payable to the
order of such Lender, substantially in the form of Exhibit D.
 
Section 2.7  Prepayment of Loans.
 
(a)  Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.
 
(b)  Prepayments Resulting from the Reduction of the Total Commitments. In the
event of any partial reduction or termination of the Commitments, then (i) at or
prior to the date of such reduction or termination, the Administrative Agent
shall notify the Borrower and the Lenders of the sum of the Credit Exposures
after giving effect thereto and (ii) if such sum would exceed the total
Commitments after giving effect to such reduction or termination, then the
Borrower shall, on the date of such reduction or termination, prepay Borrowings
in an amount sufficient to eliminate such excess.
 
(c)  Notice of Prepayment; Application of Prepayments. The Borrower shall notify
the Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder, (i) in the case of a prepayment of a Eurodollar Borrowing, not later
than 11:30 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:30 a.m., New York City time, on the date of the prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid, provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.5, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.5. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing under Section
2.7(a) shall, when added to the amount of each concurrent reduction of
 
-24-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
the Commitments and prepayment of Borrowings under such Sections, be in an
integral multiple of $1,000,000 and not less than $5,000,000 (or, if the
outstanding principal balance of the Revolving Loans is less that such minimum
amount, then such lesser outstanding principal balance, as the case may be).
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.1.
 
Section 2.8  Letters of Credit.
 
(a)  General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in dollars for its own
account, in a form acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the period from the First Restatement
Effective Date to the tenth Business Day preceding the last day of the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Credit Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Credit Agreement shall control.
 
(b)  Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not later than three Business Days before the requested
date of issuance, amendment, renewal or extension) a Credit Request requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit, provided that no such notice shall
be required in connection with the extension of an Evergreen Letter of Credit.
If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and, upon issuance, amendment, renewal or extension
of each Letter of Credit, the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the LC Exposure shall not exceed the Letter of Credit Commitment and (ii)
the total Credit Exposures shall not exceed the total Commitments.
 
(c)  Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), and (ii) the date
that is ten Business Days prior to the Maturity Date, provided that any Letter
of Credit may provide for the automatic renewal thereof for any period (unless
the Issuing Bank elects not to extend) so long as such period ends (x) ten
Business Days prior to the Maturity Date or (y) if the Borrower shall have
deposited cash collateral with the Administrative Agent as required by Section
2.8(i), ten Business Days prior to the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension).
 
(d)  Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the
 
-25-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Lender and
each Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each such Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each such Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever; provided that no Lender shall be obligated to make any
payment to the Administrative Agent for any wrongful LC Disbursement made by the
Issuing Bank as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Issuing Bank.
 
(e)  Reimbursement If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, then the Issuing Bank shall either (i) notify the
Borrower to reimburse the Issuing Bank therefor, in which case the Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement and any accrued interest thereon not later
than 2:00 p.m. on the date that such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m. on such
date, or if such notice has not been received by the Borrower prior to such time
on such date, then not later than 2:00 p.m. on the Business Day immediately
following the day that the Borrower receives such notice, provided that, if the
LC Disbursement is equal to or greater than $1,000,000, the Borrower may,
subject to the conditions of borrowing set forth herein, request in accordance
with Section 2.3 or this Section 2.8 that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing, and/or (ii) notify the Administrative Agent that the
Issuing Bank is requesting that the Lenders make an ABR Borrowing in an amount
equal to such LC Disbursement and any accrued interest thereon, in which case
(A) the Administrative Agent shall notify each Lender of the details thereof and
of the amount of such Lender’s Loan to be made as part of such ABR Borrowing,
and (B) each Lender shall, whether or not any Default shall have occurred and be
continuing, any representation or warranty shall be accurate, any condition to
the making of any Loan hereunder shall have been fulfilled, or any other matter
whatsoever, make the Loan to be made by it under this paragraph by wire transfer
of immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders on (1) the
Business Day that such Lender receives such notice, if such notice is received
prior to 12:00 noon, New York City time, on the day of receipt or (2) the
Business Day immediately following the day that such Lender receives such
notice, if such notice is not received prior to such time on the day of receipt.
Such Loans shall, for all purposes hereof, be deemed to be an ABR Borrowing
referred to in Section 2.2(a) and made pursuant to Section 2.3, and the Lenders
obligations to make such Loans shall be absolute and unconditional. The
Administrative Agent will make such Loans available to the Issuing Bank by
promptly crediting or otherwise transferring the amounts so received, in like
funds, to the Issuing Bank for the purpose of repaying in full the LC
Disbursement and all accrued interest thereon.
 
(f)  Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Credit Agreement
 
-26-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or any Loan Document, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, insufficient or invalid in
any respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, (iv) any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Loan Document, (v) the
existence of any claim, set-off, defense or other right that the Borrower, any
other party guaranteeing, or otherwise obligated with, such Borrower, any
Subsidiary or other Affiliate thereof or any other Person may at any time have
against the beneficiary under any Letter of Credit, any Credit Party or any
other Person, whether in connection with this Credit Agreement, any other Loan
Document or any other related or unrelated agreement or transaction, or (vi) any
other act or omission to act or delay of any kind of any Credit Party or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
set-off against, the Borrower’s obligations hereunder. Neither any Credit Party
nor any of their respective Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
(g)  Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify (which
may include telephonic notice, promptly confirmed by facsimile) the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
(h)  Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
 
-27-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 3.1(b) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(i)  Cash Collateral. In the event that (i) an Event of Default shall occur and
be continuing or (ii) any Letters of Credit are outstanding on or after the
tenth Business Day prior to the Maturity Date (or any LC Disbursements remain
unreimbursed on or after such date), the Borrower shall deposit with the
Administrative Agent in immediately available funds on the Business Day on which
it receives notice from the Administrative Agent or Required Lenders demanding
the deposit of cash collateral in the case of clause (i), or on or before the
tenth Business Day prior to the Maturity Date in the case of clause (ii), an
amount equal to the Required Deposit Amount, which amount shall be held by the
Administrative Agent as cash collateral pursuant to a cash collateral agreement
in form and substance satisfactory to the Administrative Agent and the Issuing
Bank to secure the Borrower’s reimbursement obligations with respect to LC
Disbursements; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default described in clause (h) or (i) of Article 8. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Credit Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Such deposit shall not
bear interest, nor shall the Administrative Agent be under any obligation
whatsoever to invest the same, provided that, at the request of the Borrower,
such deposit shall be invested by the Administrative Agent in direct short term
obligations of, or short term obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, in each case
maturing no later than the expiry date of the Letter of Credit giving rise to
the relevant LC Exposure. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Required Lenders), be applied to
satisfy other obligations of the Borrower under this Credit Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide cash collateral hereunder as a result of clause (ii) of the
first sentence of this subsection, the amount thereof (to the extent not applied
as aforesaid) shall be returned to the Borrower when the LC Exposure is zero and
all Letters of Credit shall have been returned to the Issuing Bank and shall
have been cancelled.
 
Section 2.9  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)  The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal of Loans, LC Disbursements,
interest or fees, or of amounts payable under Sections 3.5, 3.6, 3.7 or 10.3, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at One Wall Street, New
York, New York, or such other office as to which the Administrative Agent may
notify
 
-28-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
the other parties hereto, except payments to be made to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 3.5,
3.6, 3.7 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
 
(b)  Each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of fees, each reduction of
the Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount. If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal of Loans, unreimbursed LC
Disbursements, interest, fees and commissions then due hereunder, such funds
shall be applied (i) first, towards payment of interest, fees and commissions
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest, fees and commissions then due to such parties and
(ii) second, towards payment of principal of Loans and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal of Loans and unreimbursed LC
Disbursements then due to such parties.
 
(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of, and accrued interest
on, their respective Loans and participations in LC Disbursements, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Credit Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of
 
-29-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
the applicable Credit Parties hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to such Credit Parties the amount due. In such event, if
the Borrower has not in fact made such payment, then each such Credit Party
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Credit Party with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
(e)  If any Credit Party shall fail to make any payment required to be made by
it pursuant to Section 2.4(b) or 2.8(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Credit Party to satisfy such Credit Party’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
 
ARTICLE 3.  
 
INTEREST, FEES, YIELD PROTECTION, ETC.
 
Section 3.1  Interest.
 
(a)  The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
 
(b)  Notwithstanding the foregoing, if any principal of or interest on any Loan,
any reimbursement obligation in respect of any LC Disbursement or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraph of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Borrowings as
provided in the preceding paragraph of this Section.
 
(c)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
 
(d)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive
 
-30-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
absent clearly demonstrable error. The Administrative Agent shall, as soon as
practicable, notify the Borrower and the Lenders of the effective date and the
amount of each such change in the Prime Rate, but any failure to so notify shall
not in any manner affect the obligation of the Borrower to pay interest on the
Loans in the amounts and on the dates required.
 
Section 3.2  Interest Elections Relating to Borrowings.
 
(a)  Each Borrowing initially shall be of the Type specified in the applicable
Credit Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Credit Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
 
(b)  To make an election pursuant to this Section, the Borrower shall deliver to
the Administrative Agent a signed Interest Election Request in a form approved
by the Administrative Agent (or notify the Administrative Agent by telephone, to
be promptly confirmed by delivery to the Administrative Agent of a signed
Interest Election Request) by the time that a Credit Request would be required
under Section 2.3 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
 
(c)  Each such telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
-31-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(e)  If the Borrower fails to deliver a timely Interest Election Request prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.
 
Section 3.3  Fees.
 
(a)  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, a facility fee, which shall accrue at a rate per annum equal to the
Applicable Margin on the daily amount of the Commitment of such Lender
(regardless of usage) during the period from and including the date on which
this Credit Agreement becomes effective pursuant to Section 10.6 to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Credit Exposure from and including the date on which such Lender’s
Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year, each date on
which the Commitments are permanently reduced and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
First Restatement Date, provided that all unpaid facility fees shall be payable
on the date on which the Commitments terminate and provided further that
facility fees which accrue after the Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
 
(b)  The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at a rate per annum equal to the Applicable Margin
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the First Restatement Effective Date to but excluding the later of
the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and the Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the First
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the First
Restatement Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
-32-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(c)  The Borrower agrees to pay to each Credit Party, for its own account, fees
and other amounts payable in the amounts and at the times separately agreed upon
in writing between the Borrower and such Credit Party.
 
(d)  All fees and other amounts payable hereunder shall be paid on the dates
due, in immediately available funds. Fees and other amounts paid shall not be
refundable under any circumstances.
 
Section 3.4  Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)  the Administrative Agent is advised by Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost of making or maintaining their Loans
included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone (confirmed by facsimile) or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Credit Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.
 
Section 3.5  Increased Costs; Illegality.
 
(a)  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Credit Party (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
 
(ii)  impose on any Credit Party or the London interbank market any other
condition affecting this Credit Agreement, any Eurodollar Loans made by such
Credit Party or any participation therein or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan or the cost to such
Credit Party of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such additional costs incurred or reduction suffered.
 
-33-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(b)  If any Credit Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Credit Party’s capital or on the capital of such Credit Party’s holding company,
if any, as a consequence of this Credit Agreement or the Loans made, the Letters
of Credit issued or the participations therein held, by such Credit Party to a
level below that which such Credit Party or such Credit Party’s holding company
could have achieved but for such Change in Law (taking into consideration such
Credit Party’s policies and the policies of such Credit Party’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Credit Party such additional amount or amounts as will compensate such
Credit Party or such Credit Party’s holding company for any such reduction
suffered.
 
(c)  A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as applicable,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Credit Party the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(d)  Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Credit Party pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such
Credit Party notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Credit Party’s intention to claim
compensation therefor; and provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 90 day
period referred to above shall be extended to include the period of retroactive
effect thereof.
 
(e)  Notwithstanding any other provision of this Credit Agreement, if, after the
First Restatement Date, any Change in Law shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
 
(i)  such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar Borrowing or
to continue a Eurodollar Borrowing, as applicable, for an additional Interest
Period shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as applicable), unless such
declaration shall be subsequently withdrawn; and
 
(ii)  such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.
 
In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the
 
-34-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
Section 3.6  Break Funding Payments. In the event of (a) the payment or
prepayment (voluntary or otherwise) of any principal of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.7(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period or maturity date applicable thereto as a result of a
request by the Borrower pursuant to Section 3.8, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
Section 3.7  Taxes.
 
(a)  Payments to be Free and Clear. Provided that all documentation, if any,
then required to be delivered by any Lender or the Administrative Agent pursuant
to Section 3.7(c) has been delivered, all sums payable by the Borrower under the
Loan Documents shall be paid free and clear of and (except to the extent
required by law) without any deduction or withholding on account of any Tax
(other than a Tax on the Overall Net Income of any Lender (for which payment
need not be free and clear, but no deduction or withholding shall be made unless
then required by applicable law)) imposed, levied, collected, withheld or
assessed by or within the United States or any political subdivision in or of
the United States or any other jurisdiction from or to which a payment is made
by or on behalf of the Borrower or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.
 
(b)  Grossing up of Payments. If the Borrower or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by the Borrower to the Administrative Agent or any Lender under
any of the Loan Documents:


(i)  the Borrower shall notify the Administrative Agent and such Lender of any
such requirement or any change in any such requirement as soon as the Borrower
becomes aware of it;
 
-35-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(ii)  the Borrower shall pay any such Tax before the date on which penalties
attach thereto, such payment to be made (if the liability to pay is imposed on
the Borrower) for its own account or (if that liability is imposed on the
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of the Administrative Agent or such Lender, as the case may be;
 
(iii)  the sum payable by the Borrower to the Administrative Agent or a Lender
in respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Administrative Agent or such Lender,
as the case may be, receives on the due date therefor a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and
 
(iv)  within 30 days after paying any sum from which it is required by law to
make any deduction or withholding, and within 30 days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, the
Borrower shall deliver to the Administrative Agent and the applicable Lender
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant
Governmental Authority;
 
(v)  provided that no additional amount shall be required to be paid to any
Lender under clause (iii) above except to the extent that any change after the
First Restatement Date (in the case of each Lender listed on the signature pages
hereof) or after the date of the Assignment and Assumption pursuant to which
such Lender became a Lender (in the case of each other Lender) if any such
requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date of this Agreement or at the date of such
Assignment and Assumption, as the case may be, in respect of payments to such
Lender, and provided further that any Lender claiming any additional amounts
payable pursuant to this Section 3.7 shall use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office or take other appropriate action
if the making of such a change or the taking of such action, as the case may be,
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.
 
(c)  Tax Certificates. Each Foreign Lender listed on the signature pages hereof
that has not done so on or before the First Restatement Date shall deliver to
the Borrower (with a copy to the Administrative Agent), on or prior to the First
Restatement Effective Date (in the case of each Foreign Lender listed on the
signature pages hereof) or on the effective date of the Assignment and
Assumption pursuant to which it becomes a Lender (in the case of each other
Foreign Lender), and at such other times as may be necessary in the
determination of the Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion), including upon the occurrence of any
event requiring a change in the most recent counterpart of any form set forth
below previously delivered by such Foreign Lender to the Borrower, such
certificates, documents or other evidence, properly completed and duly executed
by such Foreign Lender (i) two accurate and complete original signed copies of
Internal Revenue Service Form W8-BEN or Form W8-ECI, or successor applicable
form and (ii) an Internal Revenue Service Form W-8 or W-9 (or any other
certificate or statement of exemption required by Treasury Regulations Section
1.1441 4(a) or Section 1.1441 6(c) or any successor thereto) to establish that
such Foreign Lender is not subject to deduction or withholding of
 
-36-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
United States federal income tax under Section 1441 or 1442 of the Code or
otherwise (or under any comparable provisions of any successor statute) with
respect to any payments to such Foreign Lender of principal, interest, fees or
other amounts payable under any of the Loan Documents. The Borrower shall not be
required to pay any additional amount to any such Foreign Lender under Section
3.7(b)(iii) if such Foreign Lender shall have failed to satisfy the requirements
of the immediately preceding sentence; provided that if such Foreign Lender
shall have satisfied such requirements on the First Restatement Effective Date
(in the case of each Foreign Lender listed on the signature pages hereof) or on
the effective date of the Assignment and Assumption pursuant to which it becomes
a Lender (in the case of each other Foreign Lender), nothing in this Section
shall relieve the Borrower of its obligation to pay any additional amounts
pursuant to Section 3.7(b)(iii) in the event that, as a result of any change in
applicable law, such Foreign Lender is no longer properly entitled to deliver
certificates, documents or other evidence at a subsequent date establishing the
fact that such Foreign Lender is not subject to withholding as described in the
immediately preceding sentence.
 
Section 3.8  Mitigation Obligations. In the event that (i) the Borrower becomes
obligated to pay additional amounts to any Lender pursuant to Section 3.5,
Section 3.6 or Section 3.7, or (ii) any Lender defaults in its obligation to
fund Loans hereunder on two or more occasions, the Borrower may, within 60 days
of the demand by such Lender for such additional amounts or the relevant default
by such Lender, as the case may be, and subject to and in accordance with the
provisions of Section 10.4, designate an Eligible Assignee (acceptable to the
Administrative Agent and the Issuing Bank) to purchase and assume all its
interests, rights and obligations under the Loan Documents, without recourse to
or warranty by or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of such Lender’s Loans plus any accrued but unpaid
interest thereon and accrued but unpaid facility fees, utilization fees and
letter of credit fees in respect of such Lender’s Commitment and any other
amounts payable to such Lender hereunder, and to assume all the obligations of
such Lender hereunder, and, upon such purchase, such Lender shall no longer be a
party hereto or have any rights hereunder (except those that survive full
repayment hereunder) and shall be relieved from all obligations to the Borrower
hereunder, and the Eligible Assignee shall succeed to the rights and obligations
of such Lender hereunder. The Borrower shall execute and deliver to such
Eligible Assignee a Note. Notwithstanding anything herein to the contrary, in
the event that a Lender is replaced pursuant to this Section 3.8 as a result of
the Borrower becoming obligated to pay additional amounts to such Lender
pursuant to Section 3.5, Section 3.6 or Section 3.7, such Lender shall be
entitled to receive such additional amounts as if it had not been so replaced.
 
 
ARTICLE 4.  
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Credit Parties that:
 
Section 4.1  Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization or formation, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
Section 4.2  Authorization; Enforceability. The Transactions are within the
corporate powers of the Borrower and have been duly authorized by all necessary
corporate and, if required,
 
-37-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
equity holder action. Each Loan Document has been duly executed and delivered by
the Borrower and constitutes a legal, valid and binding obligation thereof,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general principles of equity.
 
Section 4.3  Governmental Approvals; No Conflicts. The Transactions (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (x) information filings to be
made in the ordinary course of business, which filings are not a condition to
the Borrower’s performance under the Loan Documents, and (y) such as have been
obtained or made and are in full force and effect and not subject to any appeals
period, provided that the LPSC Order is subject to appeal until July 6, 2006,
(ii) will not violate any applicable law or regulation or the charter, by laws
or other organizational documents of the Borrower or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Borrower or
its assets, or give rise to a right thereunder to require any payment to be made
by the Borrower, and (iv) will not result in the creation or imposition of any
Lien on any asset of the Borrower (other than Liens expressly permitted by
Section 7.1).
 
Section 4.4  Financial Condition; No Material Adverse Change.
 
(a)  The Borrower has heretofore delivered to the Credit Parties copies of its
Form 10-K for the fiscal year ended December 31, 2005, containing the audited
consolidated balance sheet of the Borrower and the Subsidiaries and the related
consolidated statements of income, members’ equity and cash flows for the fiscal
years ending December 31, 2005, December 31, 2004 and December 31, 2003 (with
the applicable related notes and schedules, the “Financial Statements”). The
Financial Statements have been prepared in accordance with GAAP and fairly
present the consolidated financial condition and results of the operations of
the Borrower as of the dates and for the periods indicated therein.
 
(b)  Since December 31, 2005, each of the Borrower and the Subsidiaries has
conducted its business only in the ordinary course (other than activities under
the Storm Recovery Program) and there has been no Material Adverse Change.
 
Section 4.5  Properties.
 
(a)  Each of the Borrower and the Subsidiaries has, subject to Liens expressly
permitted by Section 7.1, good title to, or valid leasehold interests in, all
its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.
 
(b)  Each of the Borrower and the Subsidiaries owns, possesses adequate licenses
or is otherwise entitled to use, all Intellectual Property material to its
business, and the use thereof by the Borrower and the Subsidiaries does not
infringe upon the rights of any other Person, except for any failure to own or
have such rights or any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 4.6  Litigation and Environmental Matters.
 
(a)  There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing
 
-38-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
against or affecting the Borrower or any of the Subsidiaries (i) that, if
adversely determined (and provided that there exists a reasonable possibility of
such adverse determination), could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters), except that the commencement by the Borrower, any of the Subsidiaries
or any Governmental Authority of a rate proceeding or earnings review before
such Governmental Authority shall not constitute such a pending or threatened
action, suit or proceeding unless and until such Governmental Authority has made
a final determination thereunder that could reasonably be expected to have a
Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.
 
(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect:
 
(i)  to the best knowledge of the Borrower, the properties owned, leased or
operated by the Borrower and the Subsidiaries (the “Properties”) do not contain
any Hazardous Materials in amounts or concentrations which (i) constitute, or
constituted a violation of, (ii) require Remedial Action under, or (iii) could
give rise to liability under, Environmental Laws, which violations, Remedial
Actions and liabilities, in the aggregate, could reasonably be expected to
result in a Material Adverse Effect,
 
(ii)  to the best knowledge of the Borrower, the Properties and all operations
of the Borrower and the Subsidiaries are in compliance in all material respects,
and in the last five years have been in compliance, with all Environmental Laws,
and all necessary Environmental Permits have been obtained and are in effect,
except to the extent that such non-compliance or failure to obtain any necessary
permits, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect,
 
(iii)  to the best knowledge of the Borrower, there have been no Releases or
threatened Releases at, from, under or proximate to the Properties or otherwise
in connection with the current or former operations of the Borrower or the
Subsidiaries, which Releases or threatened Releases, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect,
 
(iv)  neither the Borrower nor any of the Subsidiaries has received any notice
directly or otherwise learned indirectly (through a Corporate Officer) of an
Environmental Claim in connection with the Properties or the current or former
operations of the Borrower or the Subsidiaries or with regard to any Person
whose liabilities for environmental matters the Borrower or the Subsidiaries has
retained or assumed, in whole or in part, contractually, by operation of law or
otherwise, which, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, nor do the Borrower or the Subsidiaries have reason to
believe that any such notice will be received or is being overtly threatened,
and
 
(v)  to the best knowledge of the Borrower, Hazardous Materials have not been
transported from the Properties, nor have Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of the Properties in a manner
that could give rise to liability under any Environmental Law, nor have the
Borrower or the Subsidiaries retained or assumed any liability, contractually,
by operation of law or otherwise, with respect to the generation, treatment,
storage or disposal of Hazardous Materials, which transportation,
 
-39-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
generation, treatment, storage or disposal, or retained or assumed liabilities,
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
 
(c)  Since the First Restatement Date, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
 
Section 4.7  Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect (other than Disclosed Matters).
No Default has occurred and is continuing.
 
Section 4.8  Investment and Holding Company Status. Neither the Borrower nor any
of the Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” as defined in, or is otherwise subject to regulation under,
the Investment Company Act of 1940,
 
Section 4.9  Taxes. Each of the Borrower and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (i) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (ii) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 4.10  ERISA. Each of the Borrower and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder except for
any such failure that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most audited recent financial statements reflecting
such amounts, exceed by more than $10,000,000 the fair market value of the
assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent audited financial statements reflecting such amounts, exceed
by more than $10,000,000 the fair market value of the assets of all such
underfunded Plans.
 
Section 4.11  Disclosure. The Borrower has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which it or any
of the Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any Subsidiary
to any Credit Party in connection with the negotiation of the Loan Documents or
delivered thereunder when taken as a whole (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading,
provided that, to the extent any such reports, financial statements,
certificates or other information was based upon or constitutes a
 
 
-40-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
forecast or a projection, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
 
Section 4.12  Subsidiaries. As of the First Restatement Date, the Borrower has
only the Subsidiaries set forth on Schedule 4.12, which Schedule sets forth with
respect to each Subsidiary, the identity of each Person which owns Equity
Interests in such Subsidiary and the percentage of the issued and outstanding
Equity Interests owned by each such Person. The shares of each corporate
Subsidiary are duly authorized, validly issued, fully paid and non assessable
and are owned free and clear of any Liens, other than Liens permitted pursuant
to Section 7.1(n). The interest of the Borrower in each non-corporate Subsidiary
is owned free and clear of any Liens, other than Liens permitted pursuant to
Section 7.1(n). As of the First Restatement Date, neither the Borrower nor any
Subsidiary has issued any Disqualified Stock.
 
Section 4.13  Federal Reserve Regulations, etc.
 
(a)  Neither the Borrower nor any of the Subsidiaries is engaged principally, or
as one of their important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock. Immediately before and after
giving effect to the making of each Loan and the issuance of each Letter of
Credit, Margin Stock will constitute less than 25% of the Borrower’s assets as
determined in accordance with Regulation U.
 
(b)  No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase, acquire or carry any Margin Stock or for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X or
(ii) to fund a personal loan to or for the benefit of a director or executive
officer of a Borrower or any Subsidiary.
 
 
ARTICLE 5.
 
CONDITIONS
 
Section 5.1  First Restatement Effective Date. The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date (the “First Restatement Effective Date”) on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.2):
 
(a)  Credit Agreement. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Credit
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include facsimile transmission of a
signed signature page of this Credit Agreement) that such party has signed a
counterpart of this Credit Agreement.
 
(b)  Notes. The Administrative Agent shall have received a Note for each Lender,
signed on behalf of the Borrower.
 
(c)  Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Credit Parties and dated the First Restatement
Effective Date) from Phelps Dunbar, L.L.P., special counsel to the Borrower,
substantially in the form of Exhibit B, and covering such other matters relating
to the Borrower, the Loan Documents and the Transactions as the
 
-41-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
Required Lenders may reasonably request. The Borrower hereby requests such
counsel to deliver such opinions.
 
(d)  Organizational Documents, etc. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to (i) the organization, existence and good standing
of the Borrower (including (x) either (1) a certificate of incorporation of the
Borrower, certified as of a recent date by the Secretary of State of the
jurisdiction of its incorporation or (2) a certificate of the Secretary or
Assistant Secretary of the Borrower certifying that there have been no
amendments or other changes to its certificate of incorporation since April 25,
2005 or, if so, setting forth same, and (y) certificates of good standing (or
comparable certificates) for the Borrower, certified as of a recent date prior
to the First Restatement Effective Date, by the Secretaries of State (or
comparable official) of the jurisdiction of its incorporation and each other
jurisdiction in which it is qualified to do business, (ii) the authorization of
the Transactions, (iii) the incumbency of its officer or officers who may sign
the Loan Documents, including therein a signature specimen of such officer or
officers and (iv) any other legal matters relating to the Borrower, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
 
(e)  Officer’s Certificate. The Administrative Agent shall have received a
certificate, in form and substance satisfactory to the Administrative Agent,
dated the First Restatement Effective Date and signed by the chief executive
officer or the chief financial officer of the Borrower (or other Financial
Officer acceptable to the Administrative Agent):
 
(i)  confirming compliance with the conditions set forth in paragraphs (a) and
(b) of Section 5.2; and
 
(ii)  certifying that all approvals and consents of all Persons required to be
obtained in connection with the consummation of the Transactions have been duly
obtained and are in full force and effect and that all required notices have
been given and all required waiting periods have expired, attaching thereto true
and complete copies of all such required governmental and regulatory
authorizations and approvals, including the approval of LPSC.
 
(f)  Departing Lenders, Interest, Fees and Expenses. The Administrative Agent
shall have received (i) a Departing Lender Letter (or a facsimile thereof)
signed by each Departing Lender and the Borrower, (ii) for the account of the
Continuing Lenders and the Departing Lenders, all interest on the Loans (as
defined in the Original Credit Agreement), all facility fees (as provided in
Section 3.3(a) of the Original Credit Agreement), all letter of credit fees (as
provided in Section 3.3(b) of the Original Credit Agreement), and all
utilization fees (as provided in Section 3.3(c) of the Original Credit
Agreement), in each case accrued to, but excluding, the First Restatement
Effective Date, and, in connection therewith, all Interest Periods (as defined
in the Original Credit Agreement) shall be deemed terminated on the First
Restatement Effective Date, (iii) for the account of the Departing Lenders, the
outstanding principal amount of the Loans (as defined in the Original Credit
Agreement) of the Departing Lenders, and (iv) for the account of the Credit
Parties and the Departing Lenders, all other fees and amounts due and payable on
or prior to the First Restatement Effective Date in connection with this Credit
Agreement and the Original Credit Agreement, including, to the extent invoiced,
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower. The Borrower shall pay to the Continuing Lenders and
the Departing Lenders all losses, costs and expenses in connection with the
termination of the Interest Periods referred to in clause (ii) above in the
manner and at the time required by Section 3.6 of the Original Credit Agreement.
Each Lender hereby consents to such exit of each Departing Lender from the
Original
 
 
-42-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
Credit Agreement and the payment to each such Departing Lender of all principal,
interest, fees and other sums owing to it under the Original Credit Agreement on
or about the First Restatement Effective Date.
 
(g)  No Material Adverse Change. The Administrative Agent shall have received a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, dated the First Restatement Effective Date, to the effect
that since December 31, 2005, no Material Adverse Change has occurred.
 
(h)  Certain Agreements. The Administrative Agent shall have received a
certificate of a duly authorized officer of the Borrower, in form and substance
satisfactory to the Administrative Agent, (i) certifying that there have been no
amendments to any of the Utility Mortgage, the Employee Stock Ownership Plan or
the Inter-Affiliate Policies Agreement, or, if so, setting forth same, which
amendments, if any, shall be in form and substance satisfactory to the
Administrative Agent.
 
The Administrative Agent shall notify each of the Borrower and the Credit
Parties of the First Restatement Effective Date, and each such notice shall be
conclusive and binding. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.2) at or prior to 3:00 p.m., New York City
time, on June 30, 2005 (and, in the event such conditions are not so satisfied
or waived, the Commitments shall terminate at such time).
 
Section 5.2  Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, increase,
amend, renew or extend a Letter of Credit, (each such event being called a
“Credit Event”) is subject to the satisfaction of the following conditions:
 
(a)  The representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of such issuance, increase, amendment, renewal or extension, as
applicable, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct on and as of such earlier date,
 
(b)  At the time of and immediately after giving effect to such Borrowing or
such issuance, increase, amendment, renewal or extension, as applicable, no
Default shall have occurred and be continuing.
 
(c)  The Administrative Agent shall have received such other documentation and
assurances as shall be reasonably required by it in connection therewith.
 
(d)  Such Loan or Letter of Credit shall not be prohibited by any applicable
law, rule or regulation.
 
Each Borrowing and each issuance, increase, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
-43-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
ARTICLE 6.
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:
 
Section 6.1  Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)  As soon as available, but in any event within 120 days after the end of
each fiscal year, (i) a copy of the Borrower’s Annual Report on Form 10-K in
respect of such fiscal year required to be filed by the Borrower with the SEC,
together with the financial statements attached thereto, and (ii) the Borrower’s
audited consolidated balance sheet and related consolidated statements of
income, stockholder’s equity and cash flows as of the end of and for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by the Accountants (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
conditions and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied during such
fiscal year;
 
(b)  As soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year, (i) a copy of the
Borrower’s Quarterly Report on Form 10-Q in respect of such fiscal quarter
required to be filed by the Borrower with the SEC, together with the financial
statements attached thereto, and (ii) the Borrower’s unaudited consolidated
balance sheet and related consolidated statements of income, stockholder’s
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a duly authorized Financial Officer of the Borrower as presenting fairly in all
material respects the financial conditions and results of operations of the
Borrower on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year end audit adjustments and the absence of footnotes;
 
(c)  Within 60 days after the end of each of the first three fiscal quarters
(120 days after the end of the last fiscal quarter), a Compliance Certificate,
signed by a Financial Officer (or such other officer as shall be acceptable to
the Administrative Agent) as to the Borrower’s compliance, as of such fiscal
quarter ending date, with Section 6.11, and as to the occurrence or continuance
of no Default or Event of Default as of such fiscal quarter ending date and the
date of such certificate; and
 
(d)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as any Credit
Party may reasonably request.
 
Section 6.2  Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender of the following:
 
-44-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(a)  Prompt written notice of the occurrence of any (i) Event of Default or
Default, specifying the nature and extent thereof and (ii) a Material Adverse
Change;
 
(b)  Prompt written notice of: (i) any material citation, summons, subpoena,
order to show cause or other document naming the Borrower or any of the
Subsidiaries a party to any proceeding before any Governmental Authority, and
include with such notice a copy of such citation, summons, subpoena, order to
show cause or other document, or (ii) any lapse or other termination of, or
refusal to renew or extend, any material Intellectual Property, license, permit,
franchise or other authorization issued to the Borrower or any of the
Subsidiaries by any Person or Governmental Authority, provided that any of the
foregoing set forth in this subsection (b) could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or call into
question the validity or enforceability of any of the Loan Documents;
 
(c)  Promptly upon becoming available, copies of all (i) regular, periodic or
special reports, schedules and other material which the Borrower or any of the
Subsidiaries may be required to file with or deliver to any securities exchange
or the SEC, or any other Governmental Authority succeeding to the functions
thereof, (ii) copies of any statement or report furnished to any holder of debt
securities of the Borrower or of any of the Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to any other clause of this Section 6.2,
(iii) material news releases and annual reports relating to the Borrower or any
of the Subsidiaries, and (iv) upon the written request of the Administrative
Agent, reports that the Borrower or any of the Subsidiaries sends to or files
with FERC, the LPSC or any similar state or local Governmental Authority;
 
(d)  Prompt written notice of any order, notice, claim or proceeding received
by, or brought against, the Borrower or any of the Subsidiaries, or with respect
to any real property under any Environmental Law, that could reasonably be
expected to have a Material Adverse Effect; and
 
(e)  Prompt written notice of any change by either Moody’s or S&P in the Senior
Debt Rating.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
Documents required to be delivered pursuant to Section 6.1(a) or (b) or clauses
(i) through (iii) of Section 6.2(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 10.1; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the
 
-45-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
Compliance Certificates required by Section 6.1(c) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders on a confidential basis materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Administrative Agent will notify the Borrower in writing
if it receives written notice from a Lender identifying itself as a Public
Lender. The Borrower hereby agrees that it will notify the Administrative Agent
in the event that any non-public information is included in the Borrower
Materials and to cooperate with the Administrative Agent to ensure that such
non-public information is not distributed to a Public Lender.
 
Section 6.3  Legal Existence. Except as permitted under Section 7.3, the
Borrower shall maintain its legal existence in good standing in the jurisdiction
of its incorporation or formation and in each other jurisdiction in which the
failure so to do could reasonably be expected to have a Material Adverse Effect,
and cause each of the Subsidiaries to maintain its legal existence in good
standing in each jurisdiction in which the failure so to do could reasonably be
expected to have a Material Adverse Effect.
 
Section 6.4  Taxes. The Borrower shall pay and discharge when due, and cause
each of the Subsidiaries so to do, all Taxes, assessments and governmental
charges, license fees and levies upon or with respect to the Borrower or such
Subsidiary, as the case may be, and all Taxes upon the income, profits and
property of the Borrower and the Subsidiaries, which if unpaid, could
individually or collectively reasonably be expected to have a Material Adverse
Effect or become a Lien on the property of the Borrower or such Subsidiary
(other than a Lien described in clause (a) of the definition of Permitted
Encumbrances), as the case may be, unless and to the extent only that such
Taxes, assessments, charges, license fees and levies shall be contested in good
faith and by appropriate proceedings diligently conducted by the Borrower or
such Subsidiary, as the case may be, provided that such reserve or other
appropriate provision as shall be required by the Accountants in accordance with
GAAP shall have been made therefor.
 
Section 6.5  Insurance. The Borrower shall maintain, and cause each of the
Subsidiaries to maintain, with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability and business
interruption coverage) as are usually insured against in the same general area
by companies engaged in the same or a similar business; and furnish to the
Administrative Agent, upon written request of the Administrative Agent or any
Lender, full information as to the insurance carried.
 
Section 6.6  Payment of Indebtedness and Performance of Obligations. The
Borrower shall pay and discharge when due, and cause each of the Subsidiaries to
pay and discharge when due, all lawful Indebtedness, obligations and claims for
labor, materials and supplies or otherwise which, if unpaid, could individually
or collectively reasonably be expected to (i) have a Material Adverse Effect or
(ii) become a Lien upon property of the Borrower or any of the Subsidiaries
(other than a Lien expressly permitted by Section 7.1), unless and to the extent
only that the validity of such Indebtedness, obligation or claim shall be
contested in good faith and by appropriate proceedings
 
-46-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
diligently conducted, provided that such reserve or other appropriate provision
as shall be required by the Accountants in accordance with GAAP shall have been
made therefor.
 
Section 6.7  Condition of Property. The Borrower shall at all times, maintain,
protect and keep in good repair, working order and condition (ordinary wear and
tear excepted), and cause each of the Subsidiaries so to do, all material
property necessary to the operation of the Borrower’s or such Subsidiary’s, as
the case may be, material businesses.
 
Section 6.8  Observance of Legal Requirements. The Borrower shall observe and
comply in all respects, and cause each of the Subsidiaries so to do, with all
laws, ordinances, orders, judgments, rules, regulations, certifications,
franchises, permits, licenses, directions and requirements of all Governmental
Authorities, which now or at any time hereafter may be applicable to it,
including ERISA and all Environmental Laws, a violation of which could
individually or collectively reasonably be expected to have a Material Adverse
Effect, except such thereof as shall be contested in good faith and by
appropriate proceedings diligently conducted by it, provided that such reserve
or other appropriate provision as shall be required by the Accountants in
accordance with GAAP shall have been made therefor.
 
Section 6.9  Inspection of property; Books and Records; Discussions. The
Borrower shall keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all requirements of law shall be
made of all dealings and transactions in relation to its business and activities
and permit representatives of the Administrative Agent and any Lender to visit
its offices, to inspect any of its property and examine and make copies or
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired, and to discuss the business, operations,
prospects, licenses, property and financial condition of the Borrower and the
Subsidiaries with the officers thereof and the Accountants; provided that, so
long as no Default or Event of Default exists, none of the Administrative Agent,
its agents, its representatives or the Lenders shall be entitled to examine or
make copies or abstracts of, or otherwise obtain information with respect to,
the Borrower’s records relating to pending or threatened litigation if any such
disclosure by the Borrower could reasonably be expected (i) to give rise to a
waiver of any attorney/client privilege of the Borrower or any of the
Subsidiaries relating to such information or (ii) to be otherwise materially
disadvantageous to the Borrower or any of the Subsidiaries in the defense of
such litigation.
 
Section 6.10  Licenses, Intellectual Property. The Borrower shall obtain or
maintain, as applicable, and cause each of the Subsidiaries to obtain or
maintain, as applicable, in full force and effect, all licenses, franchises,
Intellectual Property, permits, authorizations and other rights as are necessary
for the conduct of its business and the failure of which to obtain or maintain
could, individually or collectively, reasonably be expected to have a Material
Adverse Effect.
 
Section 6.11  Financial Covenants.
 
(a)  The Borrower shall maintain at all times Total Indebtedness equal to or
less than 65% of Total Capitalization.
 
(b)  The Borrower will not permit the Interest Coverage Ratio as of the end of
any fiscal quarter to be less than 2.50:1.00.
 
Section 6.12  Use of Proceeds. The proceeds of the Loans and the Letters of
Credit will be used only as follows: (i) to refinance the Indebtedness under the
Existing Loan Documents, (ii) to reimburse the Issuing Bank in respect of
amounts drawn under Letters of Credit, (iii) to pay
 
-47-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
transaction fees and expenses and (iv) for general corporate purposes not
inconsistent with the terms hereof including commercial paper backup No part of
the proceeds of any Loan or any Letter of Credit will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to (x)
purchase, acquire or carry any Margin Stock, (y) for any purpose that entails a
violation of any of the regulations of the Board, including Regulations T, U and
X, or (z) to fund a personal loan to or for the benefit of a director or
executive officer of the Borrower or any Subsidiary.
 
 
ARTICLE 7.
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:
 
Section 7.1  Liens. The Borrower shall not, and shall not permit any Subsidiary
to, create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired by it, except:
 
(a)  Liens now existing or hereafter arising in favor of the Administrative
Agent or the Lenders under the Loan Documents;
 
(b)  Permitted Encumbrances;
 
(c)  Liens on any property or asset of the Borrower or any Subsidiary (other
than Finsub) existing on the First Restatement Date and set forth in Schedule
7.1, as renewed from time to time, but not any increases in the amounts secured
thereby or the property subject to such Lien thereon (except under the Utility
Mortgage);
 
(d)  purchase money Liens on property of the Borrower or any of the Subsidiaries
(other than Finsub) acquired after the First Restatement Date to secure
Indebtedness of the Borrower or such Subsidiary incurred in connection with the
acquisition of such property, provided that each such Lien is limited to such
property so acquired;
 
(e)  Liens existing on property of the Borrower or any of the Subsidiaries
(other than Finsub) acquired after the First Restatement Date provided that such
Liens are at all times thereafter limited to the property so acquired and were
not created in contemplation of such acquisition;
 
(f)  the Lien evidenced by the Utility Mortgage as renewed from time to time;
provided, however, that such Lien shall not extend to or over any property of a
character not subject on the First Restatement Date to the Lien granted under
the Utility Mortgage;
 
(g)  “permitted liens” as defined under Section 1.04 of the Utility Mortgage, as
in effect on the First Restatement Date, other than “funded liens” described in
clause (ix) of said Section 1.04, other Liens not otherwise prohibited by
Section 5.05 of the Utility Mortgage as in effect on the First Restatement Date,
and, in the event the Utility Mortgage is terminated, Liens of the same type and
nature as the foregoing Liens referred to in this clause (g), provided that the
amounts secured
 
-48-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
by such Liens shall not exceed the amounts that may be secured by such foregoing
Liens as the last day on which the Utility Mortgage was in effect;
 
(h)  Liens created to secure Indebtedness representing, or incurred to finance,
the cost of property acquired, constructed or improved by the Borrower in the
ordinary course of business after the First Restatement Date and not subject to
(i) the Lien referred to in clause (f) above or (ii) Liens securing Indebtedness
existing on such property at the time of acquisition thereof, provided, in all
cases, such Liens are limited to such property acquired, constructed or
improved;
 
(i)  Liens existing on property of any Person at the time that such Person
becomes a Subsidiary of the Borrower provided that such Liens were not created
to secure the acquisition of such Person;
 
(j)  Liens to secure Indebtedness of any Subsidiary (other than Finsub) to the
Borrower or to any of its other Subsidiaries (other than Finsub);
 
(k)  Liens on property (including any natural gas, oil or other mineral
property) to secure all or a part of the cost of exploration, drilling or
development thereof or to secure Indebtedness incurred to provide funds for any
such purpose;
 
(l)  Liens and security interests created, incurred or assumed in connection
with the purchase, lease, financing or refinancing of pollution control
facilities (and which Liens and security interest are limited to such pollution
control facilities);
 
(m)  Liens of the Borrower or any Subsidiary (other than Finsub) (i) created to
secure sales or factoring of accounts receivable and other receivables, and (ii)
to the extent not covered by clause (i) of this subsection, Liens on accounts
receivables and other receivables, to secure Indebtedness of the Borrower or any
of the Subsidiaries in an aggregate amount not to exceed $40,000,000;
 
(n)  Liens on any equity interest owned or otherwise held by or on behalf of the
Borrower or any Subsidiary (other than Finsub) created in connection with any
project financing;
 
(o)  Liens to secure obligations of the Borrower in respect of agreements to
purchase or sell electricity, gas or fuel from counterparties, provided that the
aggregate amount secured under this clause (o) shall not exceed $15,000,000;
 
(p)  Liens on the property of Finsub incurred pursuant to the Storm Recovery
Program Documentation securing Indebtedness of Finsub incurred pursuant thereto,
provided that (i) the conditions set forth in Section 7.2(g) have been satisfied
and (ii) such Liens do not extend to any other property of the Borrower or any
of its Subsidiaries (other than Finsub); and
 
(q)  Liens created for the sole purpose of extending, renewing or replacing in
whole or in part Indebtedness secured by any lien, mortgage or security interest
referred to in the foregoing clauses (a) through (p); provided, however, that
the principal amount of Indebtedness secured thereby shall not exceed the
principal amount of Indebtedness so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement, as the
case may be, shall be limited to all or a part of the property or indebtedness
that secured the lien or mortgage so extended, renewed or replaced (and any
improvements on such property).
 
-49-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
Section 7.2  Merger, Consolidation, Purchase or Sale of Assets, Etc. The
Borrower shall not consolidate with, be acquired by, or merge into or with any
Person, or convey, sell, lease or otherwise dispose of all or any part of its
property, or enter into any sale-leaseback transaction, or purchase or otherwise
acquire (in one or a series of related transactions) any part of the property
(other than purchases or other acquisitions of inventory, materials, equipment
and similar property in the ordinary course of business) of any Person,
including acquisitions of the Equity Interests of any Person, or permit any of
the Subsidiaries so to do, except:
 
(a)  sales or other dispositions by the Borrower or any Subsidiary of inventory
and short-term government securities, commercial paper, money market mutual
funds and other similar short-term cash equivalent investments, in each case in
the ordinary course of business;
 
(b)  sales or factoring of accounts receivables and other receivables by the
Borrower or any Subsidiary (other than Finsub);
 
(c)  Asset Sales by any of the Subsidiaries (other than Finsub) to any of the
other Subsidiaries (other than Finsub);
 
(d)  (i) other Asset Sales by the Borrower or any Subsidiary (other than
Finsub), provided that (A) no Default or Event of Default shall exist
immediately before or after giving effect thereto and (B) the amount of such
Asset Sale, when added to the total amount of all Asset Sales made by the
Borrower and the Subsidiaries (other than Finsub) during the immediately
preceding twelve month period pursuant to this subsection (d)(i) shall not
exceed 18% or more of Material Total Assets as of the first day of such twelve
month period and (ii) sales of transmission assets pursuant to the order of any
Governmental Authority, provided that fair market value shall have been received
for such transmission assets;
 
(e)  any of the Subsidiaries (other than Finsub) may merge or consolidate with
or into, or acquire control of, or acquire all or any portion of the assets of
any Person, provided that immediately after giving effect thereto, the total
consideration to be paid by the Subsidiaries to or for the account of any Person
(other than the Borrower and the Subsidiaries) in connection therewith, but not
counting purchases or other acquisitions of property made as part of the
Borrower’s Integrated Resources Plan, when added to the total consideration paid
by the Borrower and the Subsidiaries to or for the account of any Person (other
than the Borrower and the Subsidiaries) in connection with all other mergers,
consolidations and acquisitions permitted under Sections 7.2(e) and 7.2(f)
during the immediately preceding twelve month period, and all loans, advances
and other arrangements outstanding at such time and permitted under Section 7.3
shall not exceed 15% of Material Total Assets as of the most recently completed
fiscal quarter;
 
(f)  mergers, consolidations or acquisitions of or by the Borrower with, into or
of another Person (other than Finsub but including acquisitions by the Borrower
of all or any portion of the assets of any Person), in each case as to which the
following conditions have been satisfied:
 
(i)  immediately before and after giving effect thereto, no Default or Event of
Default shall exist;
 
(ii)  immediately before and after giving effect thereto, all of the
representations and warranties contained in the Loan Documents shall be true and
correct except as the context thereof otherwise requires and except for those
representations and warranties which by their terms or by necessary implication
are expressly limited to a state of
 
-50-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
facts existing at a time prior to such merger, consolidation or acquisition, as
the case may be, or such other matters relating thereto as are identified in a
writing to the Administrative Agent and the Lenders and are satisfactory to the
Administrative Agent and the Lenders;
 
(iii)  the Borrower shall be the surviving entity thereof or, in the event the
Borrower shall not be the surviving entity thereof, (1) such surviving entity
shall be organized in a State of the United States with substantially all of its
assets and businesses located and conducted in the United States and (2) the
Administrative Agent shall have received (A) a certificate, in form and
substance satisfactory to the Administrative Agent, (x) attaching a true and
complete copy of each agreement, instrument or other document effecting such
merger, consolidation or acquisition, together with an agreement signed on
behalf of such surviving entity pursuant to which such surviving entity shall
have expressly assumed all of the indebtedness, liabilities and other
obligations of the Borrower under the Loan Documents, each of which shall be in
form and substance satisfactory to the Administrative Agent, and (y) certifying
that such merger, consolidation or acquisition has been consummated in
accordance with such agreements, instruments or other documents referred to in
the immediately preceding clause (x), and (B) such documents, legal opinions and
certificates as the Administrative Agent shall reasonably request relating to
the organization, existence and, if applicable, good standing of such surviving
entity, the authorization of such merger, consolidation or acquisition and any
other legal matters relating to such surviving entity, the assumption agreement
referred to in the immediately preceding clause (x) or such merger,
consolidation or acquisition,
 
(iv)  immediately after giving effect thereto, the total consideration to be
paid by the Borrower to or for the account of any Person (other than the
Subsidiaries) in connection therewith, but not counting purchases or other
acquisitions of property made as part of the Borrower’s Integrated Resources
Plan, when added to the total consideration paid by the Borrower and the
Subsidiaries to or for the account of any Person (other than the Borrower and
the Subsidiaries) in connection with all mergers, consolidations and
acquisitions permitted under Sections 7.2(e) and 7.2(f) during the immediately
preceding twelve month period, and all loans, advances, investments and other
arrangements outstanding at such time and permitted under Section 7.3 shall not
exceed 15% of Material Total Assets as of the most recently completed fiscal
quarter, and
 
(v)  the Administrative Agent and the Lenders shall have received a certificate
duly signed by a duly authorized officer of the Borrower identifying the Person
to be merged with or into, consolidated with, or acquired by, the Borrower, and
certifying as to each of the matters set forth in subclauses (i) through (iv) of
this clause (f); and
 
(g)  Storm Recovery Asset Sales by the Borrower to Finsub in connection with the
Storm Recovery Program as to which the following conditions have been satisfied:
 
(i)  immediately before and after giving effect thereto, no Default or Event of
Default shall exist;
 
(ii)  immediately before and after giving effect thereto, all of the
representations and warranties contained in the Loan Documents shall be true and
correct except as the context thereof otherwise requires and except for those
representations and warranties which by their terms or by necessary implication
are expressly limited to a state of facts existing at a time prior to such Storm
Recovery Asset Sale or such other matters relating
 
-51-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
thereto as are identified in a writing to the Administrative Agent and the
Lenders and are satisfactory to the Administrative Agent and the Lenders;
 
(iii)  the Storm Recovery Asset Sale is without recourse to the Borrower;
 
(iv)  100% of the consideration paid to the Borrower in connection therewith is
in cash;
 
(v)  in connection with the initial closing of the Storm Recovery Program, the
Administrative Agent shall have received a certificate of a Financial Officer
(attaching calculations in reasonable detail) certifying that the Borrower will
be in compliance with the covenants set forth in Section 6.11 immediately after
giving effect to the Storm Recovery Program and any Indebtedness incurred in
connection therewith;
 
(vi)  in connection with the initial closing of the Storm Recovery Program, the
Administrative Agent shall have received a copy of the Storm Recovery Financing
Order (and from time to time thereafter, copies of any amendments, supplements
or modifications thereof or any additional Storm Recovery Financing Orders); and
 
(vii)  in connection with the initial closing of the Storm Recovery Program, the
Administrative Agent shall have received a certificate of an officer of the
Borrower attaching true, correct and complete copies of the Storm Recovery
Program Documentation.
 
Section 7.3  Loans, Advances, etc.The Borrower shall not, at any time, make any
loan or advance to, or enter into any arrangement for the purpose of providing
funds or credit to, any Person, or permit any of the Subsidiaries so to do,
other than (i) provided that immediately before and after giving effect thereto,
no Default or Event of Default shall exist, loans or advances to the Parent and
to any of its subsidiaries (other than Finsub), (ii) the Storm Recovery Program
subject to the satisfaction of the conditions set forth in Section 7.2(g), and
(iii) other loans, advances or arrangements (other than to Finsub) the total
outstanding amount of which, when added to the total consideration paid by the
Borrower and the Subsidiaries in connection with all mergers, consolidations and
acquisitions of or by the Borrower and the Subsidiaries during the immediately
preceding twelve month period, shall not exceed 15% of Material Total Assets as
of the most recently completed fiscal quarter.
 
Section 7.4  Amendments, etc. of Certain Agreements. The Borrower shall not
enter into or agree to any amendment, modification or waiver, or permit any of
the Subsidiaries so to do, of any term or condition of, or any of its rights
under, the Utility Mortgage, the Employee Stock Ownership Plan (other than
amendments and modifications of the Employee Stock Ownership Plan required by
tax laws to maintain the qualified status under Section 401(a) of the Code and
any adoptive instruments or other agreements providing for participation in the
Employee Stock Ownership Plan by the Borrower’s affiliates) or the Storm
Recovery Program Documentation, which amendment, modification or waiver could,
in the reasonable opinion of the Administrative Agent, materially and adversely
affect the interests of the Lenders under the Loan Documents.
 
 
ARTICLE 8.
 
EVENTS OF DEFAULT
 
If any of the following events (each an “Event of Default”) shall occur:
 
-52-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)  the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in clause (a)
of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;
 
(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification hereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification hereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
 
(d)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.3, 6.11 or 6.12 or in Article 7,
 
(e)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the Borrower shall have
obtained knowledge thereof;
 
(f)  the Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest or otherwise and regardless of amount) in respect of any
Material Obligations when and as the same shall become due and payable (after
giving effect to any applicable grace period);
 
(g)  any event or condition occurs that results in any Material Obligations
becoming due prior to their scheduled maturity or payment date, or that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Obligations or any trustee or agent on its or
their behalf to cause any Material Obligations to become due prior to their
scheduled maturity or payment date or to require the prepayment, repurchase,
redemption or defeasance thereof prior to their scheduled maturity or payment
date (in each case after giving effect to any applicable cure period), provided
that this clause (g) shall not apply to (i) secured Indebtedness that becomes
due solely as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (ii) intercompany indebtedness;
 
(h)  the Borrower or any of the Subsidiaries shall (i) suspend or discontinue
its business, (ii) make an assignment for the benefit of creditors, (iii)
generally not pay its debts as such debts become due, (iv) admit in writing its
inability to pay its debts as they become due, (v) file a voluntary petition in
bankruptcy, (vi) become insolvent (however such insolvency shall be evidenced),
(vii) file any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment of debt, liquidation or dissolution or
similar relief under any present or future statute, law or regulation of any
jurisdiction, (viii) petition or apply to any tribunal for any receiver,
custodian or any trustee for any substantial part of its property, (ix) be the
subject of any such proceeding filed against it which remains undismissed for a
period of 45 days, (x) file any answer admitting or not contesting the material
allegations of any such petition filed against it or any order, judgment or
decree approving such petition in any such proceeding, (xi) seek, approve,
consent to, or acquiesce in any
 
-53-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
such proceeding, or in the appointment of any trustee, receiver, sequestrator,
custodian, liquidator, or fiscal agent for it, or any substantial part of its
property, or an order is entered appointing any such trustee, receiver,
custodian, liquidator or fiscal agent and such order remains in effect for 45
days, or (xii) take any formal action for the purpose of effecting any of the
foregoing or looking to the liquidation or dissolution of the Borrower or any of
the Subsidiaries; or
 
(i)  an order for relief is entered under the United States bankruptcy laws or
any other decree or order is entered by a court having jurisdiction (i)
adjudging the Borrower or any of the Subsidiaries bankrupt or insolvent, (ii)
approving as properly filed a petition seeking reorganization, liquidation,
arrangement, adjustment or composition of or in respect of Borrower or any of
the Subsidiaries under the United States bankruptcy laws or any other applicable
Federal or state law, (iii) appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of the Borrower or
any of the Subsidiaries or of any substantial part of the property thereof, or
(iv) ordering the winding up or liquidation of the affairs of the Borrower or
any of the Subsidiaries, and any such decree or order continues unstayed and in
effect for a period of 45 days; or
 
(j)  one or more judgments or decrees against the Borrower or any of the
Subsidiaries or any combination thereof aggregating in excess of $10,000,000,
which judgment or decree (i) shall not be fully covered by insurance after
taking into account any applicable deductibles and (ii) shall remain unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of at
least 30 days; or
 
(k)  any Loan Document shall cease, for any reason, to be in full force and
effect or the Borrower shall so assert in writing or shall disavow any of its
obligations thereunder; or
 
(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
 
(m)  any authorization or approval or other action by any Governmental Authority
required for the execution, delivery or performance of any Loan Document shall
be terminated, revoked or rescinded or shall otherwise no longer be in full
force and effect;
 
(n)  a Change in Control shall occur or a change in control, fundamental change
or any similar circumstance which, under the Indenture (including any
supplemental indentures thereto but only to the extent that it is in full force
and effect on the relevant date) results in an obligation of the Borrower to
prepay, purchase, offer to purchase, redeem or defease in excess of $5,000,000
of Indebtedness thereunder.
 
then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions
(whether before or after the First Restatement Effective Date), at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event described in clause (h)
 
-54-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
or (i) of this Article, the Commitments shall automatically terminate (whether
before or after the First Restatement Effective Date) and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE 9.
 
THE ADMINISTRATIVE AGENT
 
Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(ii) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2), and (iii) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Credit Party (and,
promptly after its receipt of any such notice, it shall give each Credit Party
and the Borrower notice thereof), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (a) any statement,
warranty or representation made in or in connection with any Loan Document, (b)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (c) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth therein, (d) the
validity, enforceability, effectiveness or genuineness thereof or any other
agreement, instrument or other document or (e) the satisfaction of any condition
set forth in Article 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other
 
-55-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Borrower of any rights hereunder.
The Administrative Agent and any such sub agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub agent and to the Related Parties of the Administrative Agent and
any such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld and not to be required during the
existence of an Event of Default), to appoint a successor, which successor
Administrative Agent shall be a commercial bank organized under the laws of the
United States or any State thereof and having a combined capital, surplus, and
undivided profits of at least $100,000,000. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Credit
Parties, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement. Each Credit Party
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished thereunder.
 
Anything herein to the contrary notwithstanding, none of the Book Runner,
Arrangers or Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this
-56-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
Credit Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.
 
 
ARTICLE 10.
 
MISCELLANEOUS
 
Section 10.1  Notices.
 
(i)  Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
 
(ii)  if to the Borrower, to it at 2030 Donahue Ferry Road, Pineville, LA 71360
5226; Attention: Michael Sawrie (Telephone: (318) 484-7589; Facsimile:
(318) 484-7697), website www.cleco.com;
 
(iii)  if to the Administrative Agent, or BNY as Issuing Bank, to it at Agency
Funding Administration, One Wall Street, 18th Floor, New York, New York 10286,
Attention of: Sandra Morgan, Agency Function Administration, 18th Floor
(Telephone No. (212) 635-4692); Facsimile No. (212) 635-6365 or 6366 or 6367,
with a copy to The Bank of New York, at Energy Industries Division, One Wall
Street, 19th Floor, New York, New York 10286, Attention of: John-Paul Marotta
(Telephone No. (212) 635-8204; Facsimile No. (212) 635-7923); and
 
(iv)  if to any other Credit Party, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)  Electronic Communications. Notices and other communications to the Credit
Parties hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Credit Party pursuant to Article  2 if such Credit Party
has notified the Administrative Agent that it is incapable of receiving notices
under such Article  by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an
 
-57-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)  Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
Section 10.2  Waivers; Amendments.
 
(a)  No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
and/or the issuance, amendment, extension or renewal of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether any Credit
Party may have had notice or knowledge of such Default at the time.
 
(b)  Neither any Loan Document nor any provision thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender or increase the Letter of Credit Commitment
without the consent of the Issuing Bank, (ii) reduce the principal amount of any
Loan or any reimbursement obligation with respect to a LC Disbursement, or
reduce the rate of any interest (other than under Section 3.1(b)), or reduce any
fees, payable under the Loan Documents, without the written consent of each
Credit Party affected thereby, (iii) postpone the date of payment at stated
maturity of any Loan or the date of payment of any reimbursement obligation with
respect to an LC Disbursement, any interest or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the stated termination or expiration of the Commitments without the
written consent of each Credit Party affected thereby, (iv) change any provision
hereof in a manner that would alter the pro rata sharing of payments required by
Section 2.9(b) or the pro rata reduction of Commitments required by Section
2.5(c), without the written consent of each Credit Party affected thereby, and
(v) change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, or change the currency in
which Loans are to be made, Letters of Credit are to be issued or payment under
the Loan Documents is to be made, or add additional borrowers, without the
written consent of each Lender, and provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or
 
-58-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank , as applicable.
 
Section 10.3  Expenses; Indemnity; Damage Waiver.
 
(a)  Cost and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
costs and expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of each Loan
Document or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated thereby shall be consummated),
(ii) all reasonable out-of-pocket costs and expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket costs and expenses incurred by any Credit Party, including the
reasonable fees, charges and disbursements of any counsel for any Credit Party
and any consultant or expert witness fees and expenses, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
costs and expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
 
(b)  Indemnification by the Borrower. The Borrower shall indemnify each Credit
Party and each Related Party thereof (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds thereof including
any refusal of the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or arising solely from claims between or among one or more
Indemnitees
 
(c)  Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or the Issuing Bank, as applicable, an amount equal
to the product of such unpaid amount multiplied by a fraction, the numerator of
which is the sum of such Lender’s unused Commitment plus the outstanding
principal balance of such Lender’s Loans and such Lender’s LC Exposure and the
denominator of which is the sum of the unused Commitments plus the outstanding
principal balance of all Lenders Loans and the LC Exposure of all Lenders (in
each case determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought or, in the event that no Lender shall have any
 
-59-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
unused Commitments, outstanding Loans or LC Exposure at such time, as of the
last time at which any Lender had any unused Commitments, outstanding Loans or
LC Exposure), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as applicable, was incurred by or asserted
against the Administrative Agent or the Issuing Bank, as applicable, in its
capacity as such.
 
(d)  Waiver of Consequential Damages, etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct and actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement,
instrument or other document contemplated thereby, the Transactions or any Loan
or any Letter of Credit or the use of the proceeds thereof.
 
(e)  Payments. All amounts due under this Section shall be payable promptly but
in no event later than ten days after written demand therefor.
 
Section 10.4  Successors and Assigns
 
(a)  Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of Credit Party) any
legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.
 
(b)  Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitments and the Loans and
obligations in respect of its LC Exposure at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
 
(i)  Minimum Amounts.
 
(A)  in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans and obligations in respect of its
LC Exposure at the time owing to it or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
 
(B)  in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the
 
 
-60-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)  Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.
 
(iii)  Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A)  the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B)  the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of an unfunded or revolving facility if such assignment is to a Person that is
not a Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and
 
(C)  the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
 
(iv)  Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)  No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)  No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.5, 3.6, 3.7 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this paragraph
 
-61-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
shall be treated for purposes of this Credit Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(d) of this Section.
 
(c)  Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(d)  Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and each Credit Party shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver with respect to the
following: described in the first proviso in Section 10.1(b) that directly
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 3.5,
3.6 and 3.7 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.8 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.10(c) as though it were a Lender.
 
(e)  Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections Section 3.5 or 3.7 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.7 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.7(c) as though it were a
Lender.
 
(f)  Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
-62-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
(g)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to an Eligible SPC, identified as such in writing
to the Administrative Agent and the Borrower, the option to fund all or any part
of any Loan that such Granting Lender would otherwise be obligated to fund
pursuant to this Credit Agreement, provided that (i) such designation shall not
be effective unless the Borrower consents thereto (which consent shall not be
unreasonably withheld), (ii) nothing herein shall constitute a commitment by any
Eligible SPC to fund any Loan, and (iii) if an Eligible SPC elects not to
exercise such option or otherwise fails to fund all or any part of such Loan,
the Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof. The funding of a Loan by an Eligible SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
funded by such Granting Lender. As to any Loans or portion thereof made by it,
each Eligible SPC shall have all the rights that a Lender making such Loans or
portion thereof would have had under this Credit Agreement and otherwise,
provided that (x) its voting rights under this Credit Agreement shall be
exercised solely by its Granting Lender (y) its Granting Lender shall remain
solely responsible to the other parties hereto for the performance of such
Granting Lender’s obligations under this Credit Agreement, including its
obligations in respect of the Loans or portion thereof made by it and (z) the
Borrower shall continue to deal solely and directly with such Granting Lender in
connection with the Granting Lender’s rights and obligations under the Loan
Documents. Each Granting Lender shall act as administrative agent for its
Eligible SPC and give and receive notices and other communications on its
behalf. Any payments for the account of any Eligible SPC shall be paid to its
Granting Lender as administrative agent for such Eligible SPC and neither the
Borrower nor the Administrative Agent shall be responsible for any Granting
Lender’s application of such payments. Each party hereto hereby agrees that no
Eligible SPC shall be liable for any indemnity or payment under this Credit
Agreement for which a Lender would otherwise be liable for so long as, and to
the extent, the Granting Lender provides such indemnity or makes such payment.
Notwithstanding anything to the contrary contained in this Credit Agreement, any
Eligible SPC may (i) at any time, subject to payment of the processing and
recordation fee referred to in Section 10.4(b), assign all or a portion of its
interests in any Loans to its Granting Lender (but nothing contained herein
shall be construed in derogation of the obligation of the Granting Lender to
make Loans hereunder) or to any Eligible Assignee consented to by the Borrower
and the Administrative Agent (which consents shall not be unreasonably withheld
or delayed or, in the case of the Borrower’s consent, shall not be required
during the continuance of an Event of Default) providing liquidity and/or credit
support to or for the account of such Eligible SPC to support the funding or
maintenance of Loans, and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancements to such Eligible SPC. This Section may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Loans is
being funded by an Eligible SPC at the time of such amendment.
 
Section 10.5  Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this Credit
Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans and the issuance of any Letter of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any LC
Disbursement or any fee or any other amount payable under the Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 3.5, 3.6,
3.7, 10.3, 10.9, 10.10 and Article 9 shall survive and remain in full force and
effect regardless of the
 
-63-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
consummation of the transactions contemplated hereby, the repayment of the Loans
and the LC Disbursements, the expiration or termination of the Letters of Credit
and the termination of the Commitments or the termination of this Credit
Agreement or any provision hereof.
 
Section 10.6  Counterparts; Integration; Effectiveness. This Credit Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute but one contract. This Credit Agreement
and any separate letter agreements with respect to fees payable to any Credit
Party or the syndication of the credit facility established hereunder constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.1, this
Credit Agreement shall become effective as of the date set forth in the preamble
to this Credit Agreement when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of this Credit Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.
 
Section 10.7  Severability. In the event any one or more of the provisions
contained in this Credit Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
Section 10.8  Right of Set-off. If an Event of Default shall have occurred and
be continuing, and the acceleration of the obligations owing in connection with
the Loan Documents, or at any time upon the occurrence and during the
continuance of an Event of Default under clause (a) of Article 8, each of the
Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Credit
Agreement and the other Loan Documents held by it, irrespective of whether or
not it shall have made any demand therefor and although such obligations may be
unmatured. The rights of each of the Lenders and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of set-off) that it may have. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set off and application.
 
Section 10.9  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)  This Credit Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
(b)  The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the
 
 
-64-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Credit Agreement or the other Loan Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by applicable law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Credit Agreement shall affect any right that the Administrative
Agent or any other Credit Party may otherwise have to bring any action or
proceeding relating to this Credit Agreement or the other Loan Documents against
the Borrower, or any of its property, in the courts of any jurisdiction.
 
(c)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Credit Agreement or the other Loan Documents in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)  The Borrower irrevocably consents to service of process in the manner
provided for notices in Section 10.1. Nothing in this Credit Agreement will
affect the right of any party to this Credit Agreement to serve process in any
other manner permitted by law.
 
Section 10.10  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.11  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Credit
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Credit Agreement.
 
Section 10.12  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or LC
Disbursement, together with all fees, charges and other amounts that are treated
as interest thereon under applicable law (collectively the “charges”), shall
exceed the maximum lawful rate (the “maximum rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding an interest in such
Loan or LC Disbursement in accordance with applicable law, the rate of interest
payable in respect of such Loan or LC Disbursement hereunder, together with all
of the charges payable in respect thereof, shall be limited to the maximum rate
and, to the extent lawful, the interest and the charges that would have been
payable
 
 
-65-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
in respect of such Loan or LC Disbursement but were not payable as a result of
the operation of this Section shall be cumulated, and the interest and the
charges payable to such Lender in respect of other Loans or LC Disbursements or
periods shall be increased (but not above the maximum rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
 
Section 10.13  Advertisement. The Borrower hereby authorizes each of BNY to
publish the name of the Borrower and the amount of the financing evidenced
hereby in any “tombstone” or comparable advertisement which BNY elects to
publish. In addition, the Borrower agrees that BNY may provide lending industry
trade organizations with information necessary and customary for inclusion in
league table measurements after the First Restatement Effective Date.
 
Section 10.14  USA Patriot Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.
 
Section 10.15  Treatment of Certain Information. Each Credit Party agrees to use
reasonable precautions to keep confidential, in accordance with its customary
procedures for handling confidential information of the same nature, all
non-public information supplied by the Borrower or any Subsidiary pursuant to
this Credit Agreement which (i) is clearly identified by such Person as being
confidential at the time the same is delivered to such Credit Party or (ii)
constitutes any financial statement, financial projections or forecasts, budget,
Compliance Certificate, audit report, management letter or accountants’
certification delivered hereunder (“Information”), provided that nothing herein
shall limit the disclosure of any information (a) to any of its respective
Related Parties that needs to know such information, (b) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
or requested by any bank regulatory authority, (c) on a confidential basis, to
prospective lenders or participants or their counsel, (d) to auditors,
accountants, consultants and advisors, and any analogous counterpart thereof,
(e) to any other Credit Party, (f) in connection with any litigation to which
any one or more of the Credit Parties is a party, (g) to the extent such
information (A) becomes publicly available other than as a result of a breach of
this Credit Agreement, (B) becomes available to any of the Credit Parties on a
non-confidential basis from a source other than the Borrower or any of its
Affiliates or (C) was available to the Credit Parties on a non-confidential
basis prior to its disclosure to any of them by the Borrower or any of its
Affiliates; and (h) to the extent the Borrower shall have consented to such
disclosure in writing.
 
Section 10.16  Savings Clause. This Credit Agreement is intended solely as an
amendment of, and contemporaneous restatement of, the terms and conditions of
the Original Credit Agreement and this Credit Agreement is not intended and
should not be construed as in any way extinguishing or terminating the Original
Credit Agreement. Nothing in this Credit Agreement shall affect the rights of
the Credit Parties to payments under Articles 2, 3 and 11 of the Original Credit
Agreement for the period prior to the effectiveness hereof and such rights shall
continue to be governed by the provisions of the Original Credit Agreement.
 
[Signature pages follow]
 


 


 

-66-
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this First Amended and
Restated Credit Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
 

 
 
CLECO POWER LLC
 
 
By:  /s/ Keith D. Crump                                  
 
Name:  Keith D. Crump
 
Title:  Treasurer

 
 

 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 
 
THE BANK OF NEW YORK, individually,
as Issuing Bank, and as Administrative Agent
 
 
By:  /s/ John Paul Marotta                            
 
Name:  John Paul Marotta
 
Title:  Managing Director

 
 

 
 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 


 

 
 
JPMORGAN CHASE BANK, N.A.,
individually, and as a Syndication Agent
 
 
By:  /s/ Nancy R. Barwig                             
 
Name:  Nancy R. Barwig
 
Title:  Vice President



 

 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 

 
 
WESTLB AG, NEW YORK BRANCH,
individually, and as a Syndication Agent
 
 
By:  /s/ Felicia La Forgia                              
 
Name:  Felicia La Forgia
 
Title:  Director



 

 
By:  /s/ Jacqueline Walcott                           
 
Name:  Jacqueline Walcott
 
Title:  Director


 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 

 
 
KEYBANK NATIONAL ASSOCIATION,
individually, and as a Documentation Agent
 
 
By:  /s/ Paul J. Pace                                        
 
Name:  Paul J. Pace
 
Title:  Assistant Vice President







 
 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 


 
 
UNION BANK OF CALIFORNIA, N.A.,
individually, and as a Documentation Agent
 
 
By:  /s/ Efrain Soto                                       
 
Name:  Efrain Soto
 
Title:  Vice President


 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 
 
CALYON, NEW YORK BRANCH,
individually, and as a Documentation Agent
 
 
By:  /s/ Darrell Stanley                                
 
Name:  Darrell Stanley
 
Title:  Managing Director

 



 
By:  /s/ Michael Willis                                 
 
Name:  Michael Willis
 
Title:  Vice President


 
 

 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 
 
COBANK, ACB, individually, and as a
Documentation Agent
 
 
By:  /s/ John Guilds                                     
 
Name:  John Guilds
 
Title:  Vice President




 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 

 
 
COMERICA BANK
 
 
By:  /s/ Gerald R. Finney, Jr.                        
 
Name:  Gerald R. Finney, Jr.
 
Title:  Vice President



 



 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 




 
 
SOCIETE GENERALE
 
 
By:  /s/ Nigel Elvey                                      
 
Name:  Nigel Elvey
 
Title:  Vice President




 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 




 
 
BANK HAPOALIM B.M.
 
 
By:  /s/ Helen H. Gateson                             
 
Name:  Helen H. Gateson
 
Title:  Vice President






 
By:  /s/ Charles McLaughlin                         
 
Name:  Charles McLaughlin
 
Title:  Senior Vice President








 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 
 
CREDIT SUISSE , CAYMAN ISLANDS
BRANCH
 
 
By:  /s/ Sarah Wu                                         
 
Name:  Sarah Wu
 
Title:  Director



 

 
By:  /s/ Nupur Kumar                                   
 
Name:  Nupur Kumar
 
Title:  Associate
       


 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
 

 
 
GOLDMAN SACHS CREDIT PARTNERS
L.P.
 
 
By:  /s/ William W. Archer                           
 
Name:  William W. Archer
 
Title:  Managing Director
   


 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
By:  /s/ Kermit W. Pharris, Jr.                       
 
Name:  Kermit W. Pharris, Jr.
 
Title:  Vice President
   


 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 
 
WHITNEY NATIONAL BANK
 
 
By:  /s/ Eric Bronson Goebel                        
 
Name:  Eric Bronson Goebel
 
Title:  Vice President
   



 


 
 
Cleco Power LLC First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 